 

Exhibit 10.1

 

Execuion Version

 

SHARE PURCHASE AGREEMENT

 

BY AND BETWEEN

 

MARIPOSA HEALTH, INC.

 

AND

 

MARIPOSA HEALTH LIMITED

 

Dated as of June 19, 2015

 

 

 

 

TABLE OF CONTENTS

 

    Page       Article I THE SHARE EXCHANGE 1     1.1 The Share Exchange. 1 1.2
Closing. 2 1.3 Directors and Officers. 2 1.4 Effect of the Acquisition on the
Capital Stock and Shares of the Constituent Entities. 2 1.5 Surrender of
Certificates. 5 1.6 No Further Ownership Rights in Company Shares. 6 1.7 Lost,
Stolen or Destroyed Certificates. 6 1.8 Taking of Necessary Action; Further
Action. 6       Article II REPRESENTATIONS AND WARRANTIES OF MARIPOSA AUSTRALIA
7     2.1 Organization of Mariposa Australia. 7 2.2 Company Capital Structure. 7
2.3 Subsidiaries 8 2.4 Authority. 8 2.5 No Conflict. 9 2.6 Consents. 9 2.7
Company Pro-Forma Financial Statements. 9 2.8 No Undisclosed Liabilities. 10 2.9
No Changes. 10 2.10 Accounts Receivable. 10 2.11 Tax Matters. 10 2.12
Restrictions on Business Activities. 13 2.13 Title to Properties; Absence of
Liens and Encumbrances; Condition of Equipment. 13 2.14 Intellectual Property.
15 2.15 Agreements, Contracts and Commitments. 15 2.16 Interested Party
Transactions. 17 2.17 Governmental Authorization. 17 2.18 Litigation. 17 2.19
Minute Books. 18 2.20 Environmental Matters. 18 2.21 Brokers’ and Finders’ Fees;
Third Party Expenses 19 2.22 Employee Benefit Plans and Compensation. 19 2.23
Insurance. 20 2.24 Compliance with Laws. 21 2.25 Foreign Corrupt Practices Act.
21 2.26 Warranties; Indemnities. 21 2.27 Complete Copies of Materials. 21 2.28
Representations Complete. 21       Article III REPRESENTATIONS AND WARRANTIES OF
MARIPOSA US 21     3.1 Organization and Standing. 21 3.2 Authority. 22

 

-i-

 

 



TABLE OF CONTENTS
(continued)

 

    Page       3.3 No Conflict; Required Filings and Consents. 22 3.4 Mariposa
US Common Stock. 22 3.5 Mariposa US Financial Statements. 22 3.6 Litigation. 22
3.7 Brokers’ and Finders’ Fees. 23       Article IV ADDITIONAL AGREEMENTS 23    
4.1 Mariposa US Board of Directors 23 4.2 Access to Information 23 4.3
Confidentiality. 23 4.4 Public Disclosure. 24 4.5 Reasonable Efforts. 24 4.6
Notification of Certain Matters. 24 4.7 Additional Documents and Further
Assurances. 24 4.8 Stockholder Approval. 25 4.9 Governmental Entity
Notification. 25 4.10 Consents 26 4.11 Restrictions on Transfer. 26 4.12
Proprietary Information and Inventions Assignment Agreement. 26 4.13 New
Employment Benefits. 27 4.14 Employment Agreements. 27 4.15 Resignation of
Officers and Directors. 27       Article V CONDITIONS TO THE ACQUISITION 27    
5.1 Conditions to Obligations of Each Party to Effect the Acquisition. 27 5.2
Conditions to the Obligations of Mariposa US. 27 5.3 Conditions to Obligations
of Mariposa Australia. 29       Article VI SURVIVAL OF REPRESENTATIONS AND
WARRANTIES 30     6.1 Survival of Representations and Warranties. 30 6.2
Indemnification. 30 6.3 Maximum Payments; Remedy. 31       Article VII
TERMINATION, AMENDMENT AND WAIVER 32     7.1 Termination. 32 7.2 Effect of
Termination. 32 7.3 Amendment. 33 7.4 Extension; Waiver. 33       Article VIII
GENERAL PROVISIONS 33     8.1 Notices. 33 8.2 Counterparts. 34 8.3 Entire
Agreement; Assignment. 34 8.4 Severability. 34 8.5 Other Remedies. 34

 

-ii-

 

 

TABLE OF CONTENTS
(continued)

 

    Page       8.6 No Third Party Beneficiaries. 35 8.7 Governing Law; Exclusive
Jurisdiction. 35 8.8 Rules of Construction. 35 8.9 Waiver of Jury Trial. 35



 

-iii-

 

 

INDEX OF SCHEDULES

 

Schedule A Stockholders of Mariposa Australia     Schedule 2.13 Liens    
Schedule 5.2(l) Foreign Qualifications

 

-iv-

 

 

EXECUTION VERSION

 

SHARE PURCHASE AGREEMENT

 

This Share Purchase Agreement (this “Agreement”) is made as of the 19th day of
June, 2015, by and between MARIPOSA HEALTH, INC. (“Mariposa US”), a Delaware
corporation, with its address at 6803, The Center, 99 Queens Road, Central, Hong
Kong (“Seller”), and MARIPOSA HEALTH LIMITED, a company organized under the laws
of Australia, with its address at Unit 6, 61 Avalon Parade, Avalon Beach NSW,
2107 Australia, and/or its assigns (collectively, “Mariposa Australia”).

 

RECITALS

 

A.           Expert Capital Investments Limited is the record owner and holder
of 10,000,000 shares of common stock, par value $.0001 per share (“Common
Stock”), or 100% of its issued and outstanding shares of its Common Stock as of
the date of this Agreement, and its principal is the President and Chairman of
the Board of Mariposa US.

 

B.           Mariposa US desires to purchase all the issued and outstanding
ordinary shares of Mariposa Australia on a fully diluted basis to include
7,561,211 issued and outstanding ordinary shares of Mariposa Australia and
warrants held by certain lenders of Mariposa Australia to acquire 438,789
ordinary shares through the exchange of 80% of the issued and outstanding shares
of Mariposa US so that Mariposa Australia becomes a majority owned subsidiary of
Mariposa US and the shareholders of Mariposa Australia become shareholders of
Mariposa US upon the terms and conditions hereinafter set forth.

 

C.           Mariposa Australia and Mariposa US each desire to make certain
representations, warranties, covenants and other agreements in connection with
the transactions contemplated hereby.

 

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, the parties hereby
agree as follows:

 

Article I

THE SHARE EXCHANGE

 

1.1 The Share Exchange. Subject to the terms and conditions of this Agreement,
Mariposa US agrees to exchange at the Closing 7,561,211 of its shares of common
stock to acquire all issued and outstanding ordinary shares of Mariposa
Australia and to reserve up to 438,789 additional shares of its common stock
should holders of warrants issued by Mariposa Australia exercise their rights to
acquire up to 438,789 shares of Mariposa US shares of common stock. Each
shareholder of Mariposa Australia shall receive a pro rata portion of the shares
of Mariposa US based upon the product of (i) the proportion of Shares held by
the shareholder in Mariposa Australia immediately prior to the Closing
multiplied by (ii) the product of 0.8 times the total outstanding shares of
Mariposa US immediately prior to the Closing. By way of example and not
limitation, if a shareholder of Mariposa Australia prior to this Agreement owns
100,000 Shares which, for purposes of this example only, represents 0.625% of
the total issued and outstanding ordinary shares of Mariposa Australia, that
shareholder would receive 50,000 shares of Mariposa US (0.00625 x 8 million)
assuming that Mariposa US has 2 million issued and outstanding shares and
authorizes the issuance of an additional 8 million shares to exchange with the
Mariposa Australia shareholders and to reserve the requisite number of shares
for the warrant holders of Mariposa Australia. Following the Closing Mariposa
Australia shall be a majority owned subsidiary of Mariposa US and Mariposa
Australia shareholders and warrant holders will own 72.18% and 7.82%,
respectively, or a total of 80% of the issued and outstanding shares of Mariposa
US on a fully diluted basis.

 

-1-

 

 

1.2 Closing. The exchange of the Mariposa US shares shall take place on the date
that Mariposa US provides to Mariposa Australia a copy of the Current Report on
Form 8-K that Mariposa US intends to file with the United States Securities
Exchange Commission (“SEC”) disclosing this Agreement. (the “Closing”), which
will take place as promptly as practicable, and in any event no more than three
(3) Business Days, after the conditions set forth in Article V hereof have been
satisfied or waived, at the offices of Akerman LLP, 750 Ninth Street, N.W.,
Washington, D.C. 20001 unless another time or place is mutually agreed upon in
writing by Mariposa US and Mariposa Australia. The date upon which the Closing
actually occurs shall be referred to herein as the “Closing Date.” At Closing,
Mariposa US shall deliver to Mariposa Australia certificates representing its
shares transferred hereunder, duly endorsed for transfer to each of the
shareholders of Mariposa Australia accompanied by appropriate stock powers.

 

1.3 Directors and Officers.

 

(a)          Directors of Surviving Entity. The directors of Mariposa US
immediately after the Closing shall consist of the directors of Mariposa
Australia, to hold the office of a director of Mariposa US in accordance with
the provisions of Delaware Law until their successors are duly elected and
qualified, or until their earlier resignation or removal.

 

(b)          Officers of Surviving Entity. Immediately after the Closing Date
the officers of Mariposa Australia shall be the officers (President, Secretary
and Treasurer) of Mariposa US, to hold office until their successors are duly
elected and qualified, or until their earlier resignation or removal in
accordance with the provisions of the Bylaws of Mariposa US.

 

1.4 Effect of the Acquisition on the Capital Stock and Shares of the Constituent
Entities.

 

(a)          Definitions. For all purposes of this Agreement, the following
terms shall have the following respective meanings:

 

(i)          “Acquisition” shall mean the acquisition of Mariposa Australia by
Mariposa US through the share exchanges as set forth in this Agreement.

 

(ii)         “ASIC” shall mean the Australian Securities and Investments
Commission.

 

(iii)        “Business Day” shall mean each day that is not a Saturday, Sunday
or other day on which Mariposa US is closed for business or banking institutions
located in Dover, Delaware. are authorized or obligated by law or executive
order to close.

 

(iv)        “Company Shares” shall mean the common stock, no par value per
share, of Mariposa Australia.

 

-2-

 

 

(v)         ’Consultant Proprietary Information Agreement” shall mean an
agreement with a consultant of either party hereto that requires a consultant to
observe confidentiality obligations with respect to proprietary information of
either Mariposa US or Mariposa Australia.

 

(vi)        “Continuing Employee” shall mean each employee of Mariposa Australia
who is an employee of Mariposa US or any of its Subsidiaries immediately
following the Closing Date.

 

(vii)       “Court” shall mean any court or arbitration tribunal of the United
States, any domestic state, or any foreign country, and any political
subdivision or agency thereof.

 

(viii)      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(ix)         “FASB” shall mean the Financial Accounting Standards Board.

 

(x)          “GAAP” shall mean United States generally accepted accounting
principles consistently applied.

 

(xi)         “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended, and the rules and regulations promulgated thereunder.

 

(xii)        “Knowledge” or “Known” shall mean, with respect to Mariposa
Australia, the actual knowledge of Dr. Phillip Comans.

 

(xiii)       “Law” shall mean any law (statutory, common or otherwise),
constitution, treaty, convention, ordinance, equitable principle, code, rule,
regulation, executive order, or other similar authority enacted, adopted,
promulgated, or applied by any Governmental Entity, each as amended and now in
effect.

 

(xiv)      “Lien” shall mean any lien, pledge, charge, claim, mortgage, security
interest or other encumbrance of any sort.

 

(xv)      “Order” shall mean any order, ruling, decision, verdict, decree, writ,
subpoena, mandate, precept, command, directive, approval, award, judgment,
injunction, or other similar determination or finding issued, granted or made by
any Governmental Entity or Court.

 

(xvi)       “Person” shall mean an individual or entity, including a
partnership, a limited liability company, a corporation, an association, a joint
stock company, a trust, a joint venture, an unincorporated organization, or a
Governmental Entity (or any department, agency, or political subdivision
thereof).

 

(xvii)      “Related Agreements” shall mean the agreements and certificates
entered into by Mariposa US or Mariposa Australia in connection with the
transactions contemplated herein.

 

(xviii)    “Requisite Stockholder Vote” shall mean the affirmative vote of the
holders of at least 51% of the outstanding Interests.

 

-3-

 

 

(xix)       “SEC” shall mean the United States Securities and Exchange
Commission.

 

(xx)        “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(xxi)       “Shares” shall mean the ordinary shares of Mariposa Australia.

 

(xxii)      “Stockholder” shall mean any holder of any Shares of Mariposa
Australia immediately prior to the Closing Date and as listed on Schedule A to
this Agreement.

 

(xxiii)     “Subsidiary” shall have the meaning set forth in Section 2.3(b) of
this Agreement.

 

(xxiv)    “Warrants” shall mean the securities issued by the following lender of
Mariposa Australia with the right to acquire the following number of shares of
common stock of Mariposa US: Soho Floridis International Pty Ltd (438,789 shares
of Mariposa US common stock).

 

(b)          Effect on Capital Stock. At the Closing Date, by virtue of the
Acquisition and without any action on the part of Mariposa Australia or the
holders of its Shares, each of the Shares outstanding immediately prior to the
Closing Date, upon the terms and subject to the conditions set forth in this
Section 1.4 and throughout this Agreement, will be cancelled and extinguished
and will be converted automatically into the right to receive upon surrender of
the share certificate in the manner provided in Section 1.56 hereof, the
following:

 

(i)          the outstanding Company Shares will be converted automatically into
the right to receive that number of share of Mariposa US Common Stock as
determined by Section 1.1; and

 

(ii)         for purposes of calculating the number of shares of Mariposa US
Common Stock issuable to each Stockholder pursuant to this Section 1.4(b), all
Company Shares held by each Stockholder shall be aggregated on a
certificate-by-certificate basis. The aggregate number of shares of Mariposa US
Common Stock issuable to each Stockholder for each share certificate shall be
rounded down to the nearest whole number of shares of Mariposa US Common Stock,
provided, however, that the maximum number of shares of Mariposa US Common Stock
shall be issuable to Stockholders.

 

(c)          Necessary Actions. Prior to the Closing Date, and subject to the
review and approval of Mariposa US, Mariposa Australia shall take all actions
necessary to effect the transactions anticipated by this Section 1.4 under all
agreements related to Company Shares and any other plan or arrangement of
Mariposa Australia (whether written or oral, formal or informal), including
delivering all required notices or obtaining any required consents.

 

(d)          Cancellation of Company Owned Shares. Each Share held by Mariposa
Australia or any direct or indirect Subsidiary of Mariposa Australia immediately
prior to the Closing Date shall be cancelled and extinguished as of the Closing
Date.

 

(e)          Adjustments to Mariposa US Common Stock. If, after the date of this
Agreement and prior to the Closing Date, the outstanding shares of Mariposa US
Common Stock shall have been changed into or exchanged for a different number of
shares or kind of shares and/or other securities of Mariposa US or another
corporation or entity by reason of any reclassification, split-up, stock
dividend or stock combination or any arrangement, amalgamation or similar
statutory procedure (an “Adjustment Event”), then the number of shares of
Mariposa US Common Stock to be delivered as consideration hereunder shall be
appropriately adjusted so that each holder of Company Shares shall be entitled
to receive at the Closing Date, in lieu of the number of shares of Mariposa US
Common Stock provided for in this Section 1.4, such number and kind of shares
and/or other securities as such holder would have received if the record date
and payment date for such Adjustment Event had been immediately after the
Closing Date.

 

-4-

 

 

(f)          Withholding Taxes. Mariposa US shall be entitled to deduct and
withhold from any consideration payable or otherwise deliverable pursuant to
this Agreement to any Person such amounts as may be required to be deducted or
withheld therefrom under any provision of federal, state, local or foreign tax
law or under any applicable legal requirement. The number of shares of Common
Stock to be used to satisfy the amount required to be so deducted or withheld,
if any, shall be determined by dividing such amount by fair market value of
Mariposa US Common Stock at the Closing Date, rounded to the nearest whole share
(with 0.5 of a share rounded up). To the extent such amounts are so deducted or
withheld, such amounts shall be treated for all purposes under this Agreement as
having been paid to the Person to whom such amounts would otherwise have been
paid.

 

1.5 Surrender of Certificates.

 

(a)          Exchange Agent. Mariposa US shall serve as the Exchange Agent for
the Acquisition.

 

(b)          Exchange Procedures. As soon as practicable, but in no event more
than three (3) Business Days, following the Closing Date, Mariposa US shall mail
a letter of transmittal in Mariposa US’s standard form to each Stockholder at
the address set forth opposite each such Stockholder’s name on Schedule A to
this Agreement. After receipt of such letter of transmittal and any other
documents that Mariposa US may require in order to effect the exchange (the
“Exchange Documents”), the Stockholders will surrender the certificates
representing their Company Shares (collectively, the “Company Certificates”) to
the Exchange Agent for cancellation together with duly completed and validly
executed Exchange Documents or, in the event that there are no such certificates
that have been issued, then based on the shareholder letter executed by all
shareholders of Mariposa Australia as confirmed by a certificate of the
President and Secretary of Mariposa Australia, such documents to be included as
Exchange Documents. Upon surrender of a Company Certificate for cancellation to
Mariposa US, or such agent or agents as may be appointed by Mariposa US,
together with such Exchange Documents, duly completed and validly executed in
accordance with the instructions thereto, the holder of such Company Certificate
shall be entitled to receive from the Exchange Agent in exchange therefor, a
certificate representing the number of whole shares of Mariposa US Common Stock
to which such holder is entitled pursuant to the provisions hereof, and Mariposa
Australia Certificates if they exist so surrendered shall be cancelled. Until so
surrendered, each Company Certificate outstanding after the Closing Date will be
deemed, for all corporate purposes thereafter, to evidence only the right to
receive the number of full shares of Mariposa US Common Stock into which such
Company Shares shall have been so converted.

 

(c)          Distributions With Respect to Unexchanged Shares. No dividends or
other distributions declared or made after the Closing Date with respect to
Mariposa US Common Stock with a record date after the Closing Date will be paid
to the holder of any unsurrendered Company Certificate with respect to the
shares of Mariposa US Common Stock represented thereby until the holder of
record of such Company Certificate shall surrender such Company Certificate.
Subject to applicable law, following surrender of any such Company Certificate,
there shall be paid to the record holder of the certificates representing whole
shares of Mariposa US Common Stock issued in exchange therefor, without
interest, at the time of such surrender, the amount of dividends or other
distributions with a record date after the Closing Date theretofore paid with
respect to such whole shares of Mariposa US Common Stock.

 

-5-

 

 

(d)          Transfers of Ownership. If any certificate for shares of Mariposa
US Common Stock is to be issued in a name other than that in which Mariposa
Australia Certificate surrendered in exchange therefor is registered it will be
a condition of the issuance or delivery thereof that the certificate so
surrendered will be properly endorsed and otherwise in proper form for transfer
and that the person requesting such exchange will have paid to Mariposa US or
any agent designated by it any transfer or other taxes required by reason of the
issuance of a certificate for shares of Mariposa US Common Stock in any name
other than that of the registered holder of the certificate surrendered, or
established to the satisfaction of Mariposa US or any agent designated by it
that such tax has been paid or is not payable.

 

(e)          No Liability. Notwithstanding anything to the contrary in this
Section 1.5, neither Mariposa US nor any party hereto shall be liable to a
holder of Company Shares for any amount paid to a public official pursuant to
any applicable abandoned property, escheat or similar law.

 

1.6 No Further Ownership Rights in Company Shares. The shares of Mariposa US
Common Stock issued in respect of the surrender for exchange of Company Shares
in accordance with the terms hereof shall be deemed to be in full satisfaction
of all rights pertaining to such Company Shares, and there shall be no further
registration of transfers on the records of the Surviving Entity of Company
Shares which were outstanding immediately prior to the Closing Date. If, after
the Closing Date, Company Certificates are presented to Mariposa US for any
reason, they shall be cancelled and exchanged as provided in this Article I.

 

1.7 Lost, Stolen or Destroyed Certificates. In the event any Company
Certificates shall have been lost, stolen or destroyed, Mariposa US shall issue
in exchange for such lost, stolen or destroyed certificates, upon the making of
an affidavit of that fact by the holder thereof, such amount, if any, as may be
required pursuant to Section 1.4 hereof; provided, however, that Mariposa US
may, in its discretion and as a condition precedent to the issuance thereof,
require the Stockholder who is the owner of such lost, stolen or destroyed
certificates to either (i) deliver a bond in such amount as it may direct or
(ii) provide an indemnification agreement in form and substance acceptable to
Mariposa US, against any claim that may be made against Mariposa US with respect
to the certificates alleged to have been lost, stolen or destroyed.

 

1.8 Taking of Necessary Action; Further Action. If at any time after the Closing
Date, any further action is necessary or desirable to carry out the purposes of
this Agreement the officers of Mariposa Australia and Mariposa US are fully
authorized in the name of their respective corporations or otherwise to take,
and will take, all such lawful and necessary action.

 

-6-

 

 

Article II

 

REPRESENTATIONS AND WARRANTIES OF MARIPOSA AUSTRALIA

 

Subject to such exceptions as are specifically disclosed in the disclosure
schedule dated as of the date hereof (each of which disclosures, in order to be
effective, shall clearly reference the appropriate section of this Article II to
which it relates and each of which disclosures shall be deemed to be
incorporated by reference into the representations and warranties made in this
Article II; provided, however, that any information disclosed under any section
of the disclosure schedule shall be deemed disclosed and incorporated into any
other section of the disclosure schedule where it should be reasonably apparent
to Mariposa US to assume that such disclosure, without reference to extrinsic
documentation, is relevant to such other section) delivered by Mariposa
Australia to Mariposa US concurrently with the execution of this Agreement (the
“Disclosure Schedule”) Mariposa Australia hereby represents and warrants to
Mariposa US on the date hereof and as of the Closing Date, as follows:

 

2.1 Organization of Mariposa Australia.

 

(a)          Mariposa Australia is an unlisted public company duly organized,
validly existing and in good standing under the laws of Australia. Mariposa
Australia has the power to own its properties and to carry on its business as
currently conducted. Mariposa Australia is duly qualified or licensed to do
business and in good standing as a foreign corporation in each jurisdiction in
which the character or location of its assets or properties (whether owned,
leased or licensed) or the nature of its business make such qualifications
necessary, except where the failure to so qualify would not be material to
Mariposa Australia and its Subsidiaries, taken as a whole. Mariposa Australia
has delivered a true and correct copy of its Certificate of Registration, as
amended to date (the “Certificate of Registration”) and Bylaws, in full force
and effect on the date hereof (the “Charter Documents”), to Mariposa US. The
Board of Directors of Mariposa Australia has not approved or proposed any
amendment to any of the Charter Documents.

 

(b)          Section 2.1(b) of the Disclosure Schedule lists the directors and
officers of Mariposa Australia as of the date hereof, separately noting which of
such directors and officers has any rights to indemnification from Mariposa
Australia and the scope and duration of such rights.

 

(c)          Section 2.1(c) of the Disclosure Schedule lists every state or
foreign jurisdiction in which Mariposa Australia has Employees, facilities or
assets.

 

2.2 Company Capital Structure.

 

(a)          Mariposa Australia Shares and Warrants are held by the Persons and
in the amounts set forth in Schedule A. All Company Shares are duly authorized,
validly issued, fully paid and non-assessable and are not subject to preemptive
rights created by statute, the Charter Documents, or any agreement to which
Mariposa Australia is a party or by which it is bound. All Company Shares have
been issued or repurchased (in the case of shares that were outstanding and
repurchased by Mariposa Australia or any Stockholder of Mariposa Australia) in
compliance with all applicable federal, state, foreign, or local statutes, laws,
rules, or regulations, including federal and state securities laws, and were
issued, transferred and repurchased (in the case of shares that were outstanding
and repurchased by Mariposa Australia or any Stockholder of Mariposa Australia)
in accordance with any right of first refusal or similar right or limitation,
including those in the Charter Documents. There are no declared or accrued but
unpaid dividends with respect to any Shares. No Shares are unvested. For
purposes of this Agreement, Shares shall be deemed “unvested” if such Shares are
not vested or are subject to a risk of forfeiture or other condition under any
applicable stock restriction agreement or other agreement with Mariposa
Australia. Mariposa Australia has no other capital security authorized, issued
or outstanding.

 

-7-

 

 

(b)          Except for the Warrants, there are no options, warrants, calls,
rights, convertible instruments, commitments or agreements of any character,
written or oral, to which Mariposa Australia or any of its Subsidiaries is a
party or by which Mariposa Australia is bound obligating Mariposa Australia to
issue, deliver, sell, repurchase or redeem, or cause to be issued, delivered,
sold, repurchased or redeemed, any Shares or obligating Mariposa Australia to
grant, extend, accelerate the vesting of, change the price of, otherwise amend
or enter into any such option, warrant, call, right, commitment or agreement.
There are no outstanding or authorized limited liability company interest
appreciation, phantom interest, profit participation, or other similar rights
with respect to the equity of Mariposa Australia or any of its Subsidiaries
(whether payable in equity, cash or otherwise). Except as contemplated hereby,
there are no voting trusts, proxies, or other agreements or understandings with
respect to the Shares of Mariposa Australia or any of its Subsidiaries. There
are no agreements to which Mariposa Australia or any of its Subsidiaries is a
party relating to the registration, sale or transfer (including agreements
relating to rights of first refusal, co-sale rights or “drag-along” rights) of
any Shares. As a result of the Acquisition, Mariposa US will be the sole record
and beneficial holder of all issued and outstanding Shares and all rights to
acquire or receive any Shares, whether or not such Shares are outstanding.

 

(c)          There are no loans from Mariposa Australia to any Stockholder.

 

(d)          The allocation of the Acquisition Consideration set forth in
Section 1.4(b) hereof is consistent with the Certificate of Registration of
Mariposa Australia as amended as of immediately prior to the Closing Date.

 

(e)          The information contained in Schedule A will be complete and
correct as of the Closing Date.

 

2.3 Subsidiaries . Mariposa Australia does not have any Subsidiaries other than
Hunter Immunology Pty Limited.

 

2.4 Authority. Mariposa Australia has all requisite power and authority to enter
into this Agreement and any Related Agreements to which it is a party and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by Mariposa Australia of this Agreement and any Related Agreements to
which Mariposa Australia is a party and the consummation by Mariposa Australia
of the transactions contemplated hereby and thereby have been duly authorized by
all necessary corporate action on the part of Mariposa Australia, including any
shareholder approval, and no further action is required on the part of Mariposa
Australia to authorize the Agreement and any Related Agreements to which it is a
party and the transactions contemplated hereby and thereby, subject only to the
approval of this Agreement and the transactions contemplated hereby by the
Stockholders. This Agreement and the transactions contemplated hereby have been
unanimously approved by the Board of Directors of Mariposa Australia. This
Agreement and each of the Related Agreements to which Mariposa Australia is a
party have been duly executed and delivered by Mariposa Australia and assuming
the due authorization, execution and delivery by the other parties hereto and
thereto, constitute the valid and binding obligations of Mariposa Australia
enforceable against it in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium and other
similar laws affecting creditors’ rights generally and by general principles of
equity.

 

-8-

 

 

2.5 No Conflict. Except as set forth in Section 2.5 of the Disclosure Schedule,
the execution and delivery by Mariposa Australia of this Agreement and any
Related Agreement to which Mariposa Australia is a party, and the consummation
of the transactions contemplated hereby and thereby, will not conflict with or
result in any violation of or default under (with or without notice or lapse of
time, or both) or give rise to a right of first refusal, termination,
cancellation, modification or acceleration of any obligation or loss of any
benefit under (any such event, a “Conflict”) (i) any provision of the Charter
Documents or the organizational documents of any of its Subsidiaries, as
amended, (ii) any material mortgage, indenture, lease (including, without
limitation, all Lease Agreements), contract, covenant, plan, insurance policy or
other agreement, instrument or commitment, permit, concession, franchise or
license (each a “Contract” and collectively the “Contracts”) to which Mariposa
Australia is a party or by which any of its properties or assets (whether
tangible or intangible) are bound, or (iii) any material judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to Mariposa
Australia or any of its Subsidiaries or any of their respective properties or
assets (whether tangible or intangible), except with respect to clauses (ii) and
(iii) for any such Conflicts that would not individually or in the aggregate
prevent or materially delay consummation of the Acquisition or otherwise prevent
or materially delay Mariposa Australia from performing its obligations under
this Agreement. The terms and conditions of the Contracts do not require the
payment of any additional amounts or consideration as a result of the
consummation of the Acquisition, other than ongoing fees, royalties or payments
which Mariposa Australia or any of its Subsidiaries, as the case may be, would
otherwise be required to pay pursuant to the terms of such Contracts had the
transactions contemplated by this Agreement not occurred.

 

2.6 Consents. No consent, notice, waiver, approval, order or authorization of,
or registration, declaration or filing with any court, tribunal, administrative
agency or commission or other federal, state, county, local or other foreign
governmental authority, instrumentality, agency or commission, or regional or
international organization (each, a “Governmental Entity”) or any third party,
including a party to any agreement with Mariposa Australia or any of its
Subsidiaries (so as not to trigger any Conflict), is required by, or with
respect to, Mariposa Australia or any of its Subsidiaries in connection with the
execution and delivery by Mariposa Australia of this Agreement and any Related
Agreement to which Mariposa Australia or any of its Subsidiaries is a party or
the consummation of the transactions contemplated hereby and thereby, except for
(i) such consents, notices, waivers, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
securities laws, (ii)  the filing of the Notification and Report Forms with the
United States Federal Trade Commission (“FTC”) and the Antitrust Division of the
United States Department of Justice (“DOJ”) required by the HSR Act and the
expiration or termination of the applicable waiting period under the HSR Act and
such consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under U.S. or foreign laws or
regulations applicable to mergers or acquisitions involving foreign parties,
(iv) the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware, and (v) the adoption of this Agreement and approval of the
transactions contemplated by this Agreement by the Stockholders.

 

2.7 Company Pro-Forma Financial Statements. Section 2.7 of the Disclosure
Schedule sets forth Mariposa Australia’s pro-forma balance sheets ended March
31, 2015 (the “Financials”). Mariposa Australia has not had any disagreement (as
such term is defined in Item 304 of Regulation S-K promulgated under the
Securities Act) with any of its auditors regarding accounting matters or
policies during any of its past three full fiscal years or during the current
fiscal year-to-date. The books and records of Mariposa Australia and each
Subsidiary have been, and are being maintained in all material respects in
accordance with applicable legal and accounting requirements and the Financials
are consistent with such books and records. Neither Mariposa Australia nor any
of its Subsidiaries is a party to, or has any commitment to become a party to,
any joint venture, off-balance sheet partnership or any similar Contract
relating to any transaction or relationship between or among Mariposa Australia
or any of its Subsidiaries, on the one hand, and any unconsolidated affiliate,
including any structured finance, special purpose or limited purpose Person on
the other hand, or any “off-balance sheet arrangement” (as defined in Item
303(a) of Regulation S-K of the SEC). As of the Closing Date, Mariposa
Australia’s Financials (x) will be true and correct in all material respects and
will have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods indicated, and (y) will present fairly, in all material
respects, Mariposa Australia’s consolidated financial condition, operating
results and cash flows as of the dates and during the periods indicated therein.

 

-9-

 

 

2.8 No Undisclosed Liabilities. Neither Mariposa Australia nor any of its
Subsidiaries has any liability, indebtedness, obligation, expense, claim,
deficiency, guaranty or endorsement of any type, whether accrued, absolute,
contingent, matured, unmatured or other (whether or not required to be reflected
in financial statements in accordance with GAAP) in excess of $10,000
individually or $50,000 in the aggregate, except for those which (i) have been
reflected in the Financials, (ii) have arisen in the ordinary course of business
consistent with past practices since March 31, 2015, or (iii) are liabilities or
obligations incurred in connection with the transactions contemplated hereby.

 

2.9 No Changes. From March 31, 2015 through the date hereof, (a) the business of
Mariposa Australia and each of its Subsidiaries has been conducted in the
ordinary course of business consistent with past practice; and (b) there has not
been any event, change, development or set of circumstances that has had or
would reasonably be expected to have, individually or in the aggregate, a
material adverse effect on the financial condition or results of operations of
Mariposa Australia. 

2.10 Accounts Receivable.

 

(a)          Mariposa Australia has made available to Mariposa US a list of all
accounts receivable of Mariposa Australia and its Subsidiaries as of March 31,
2015, together with an aging schedule indicating a range of days elapsed since
invoice.

 

(b)          All of the accounts receivable of Mariposa Australia and its
Subsidiaries arose in the ordinary course of business, are carried at values
determined in accordance with GAAP consistently applied to Mariposa Australia’s
Knowledge, are not subject to any valid set-off or counterclaim, do not
represent obligations for goods sold on consignment, on approval or on a
sale-or-return basis or subject to any other repurchase or return arrangement.
No person has any Lien on any accounts receivable of Mariposa Australia and its
Subsidiaries and no request or agreement for deduction or discount has been made
with respect to any accounts receivable of Mariposa Australia and its
Subsidiaries, other than in the ordinary course of business consistent with past
practices.

 

2.11 Tax Matters.

 

(a)          Definition of Taxes. For the purposes of this Agreement, the term
“Tax” or, collectively, “Taxes” shall mean (i) any and all U.S. federal, state,
local and non-U.S. taxes, assessments and other governmental charges, duties,
impositions and liabilities, including taxes based upon or measured by gross
receipts, income, profits, sales, use and occupation, and value added, ad
valorem, transfer, franchise, withholding, payroll, recapture, employment,
excise and property taxes as well as public imposts, fees and social security
charges (including health, unemployment, workers’ compensation and pension
insurance), together with all interest, penalties and additions imposed with
respect to such amounts, (ii) any liability for the payment of any amounts of
the type described in clause (i) of this Section 2.11(a) as a result of being a
Stockholder of an affiliated, consolidated, combined or unitary group for any
period (including any arrangement for group or consortium relief or similar
arrangement), and (iii) any liability for the payment of any amounts of the type
described in clauses (i) or (ii) of this Section 2.11(a) as a result of any
express or implied obligation to indemnify any other person or as a result of
any obligation under any agreement or arrangement with any other person with
respect to such amounts and including any liability for taxes of a predecessor
or transferor or otherwise by operation of law.

 

-10-

 

 

(b)          Tax Returns and Audits.

 

(i)          Except as set forth in Section 2.11(b)(i) of the Disclosure
Schedules, Mariposa Australia and each of its Subsidiaries have (a) prepared and
timely filed all required U.S. federal, state, local and non-U.S. returns,
estimates, information statements and reports, including attachments and
amendments thereto (“Returns”) relating to any and all Taxes concerning or
attributable to Mariposa Australia or any of its Subsidiaries or their
respective operations and such Returns are true and correct and have been
completed in accordance with applicable law and (b) timely paid all Taxes they
are required to pay.

 

(ii)         Mariposa Australia and each of its Subsidiaries have paid or
withheld with respect to their respective Employees and other third parties, all
U.S. federal, state and non-U.S. income Taxes and social security charges and
similar fees, Federal Insurance Contribution Act amounts, Federal Unemployment
Tax Act amounts and all other Taxes required to be withheld or paid, and have
timely paid any such Taxes withheld over to the appropriate authorities.

 

(iii)        Neither Mariposa Australia nor any of its Subsidiaries is
delinquent in the payment of any Tax, or has been delinquent in the payment of
any material Tax, nor is there any Tax deficiency outstanding, assessed or
proposed against Mariposa Australia or any of its Subsidiaries, nor has Mariposa
Australia or any of its Subsidiaries executed any waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.

 

(iv)        No audit or other examination of any Return of Mariposa Australia or
any of its Subsidiaries is presently in progress, nor has Mariposa Australia or
any of its Subsidiaries been notified of any request for such an audit or other
examination. No adjustment relating to any Return filed by Mariposa Australia or
any of its Subsidiaries has been proposed by any Tax authority to Mariposa
Australia or any of its Subsidiaries or any representative thereof. No claim has
ever been made by an authority in a jurisdiction where Mariposa Australia or any
of its Subsidiaries does not file Returns that Mariposa Australia or any of its
Subsidiaries is or may be subject to taxation by that jurisdiction.

 

(v)         Neither Mariposa Australia nor any of its Subsidiaries has any
liabilities for unpaid Taxes which have not been accrued or reserved on the
Financials, whether asserted or unasserted, contingent or otherwise, and neither
Mariposa Australia nor any of its Subsidiaries has incurred any liability for
Taxes since March 31, 2015 other than in the ordinary course of business.
Mariposa Australia and each of its Subsidiaries have identified all uncertain
tax positions contained in all Returns filed by Mariposa Australia or its
Subsidiaries and, except as set forth in Section 2.11(b)(v) of the Disclosure
Schedule, have established adequate reserves and made any appropriate
disclosures in the Financials in accordance with the requirements of Financial
Interpretation No. 48 of FASB Statement No. 109.

 

(vi)        Mariposa Australia has made available to Mariposa US or its legal
counsel, copies of all Returns for Mariposa Australia and its Subsidiaries filed
for all periods since inception.

 

-11-

 

 

(vii)       There are (and immediately following the Closing Date there will be)
no Liens on the assets of Mariposa Australia or any of its Subsidiaries relating
to or attributable to Taxes other than Liens for Taxes not yet due and payable.
There is no basis for the assertion of any claim relating or attributable to
Taxes which, if adversely determined, would result in any Lien on the assets of
Mariposa Australia or any of its Subsidiaries.

 

(viii)      Neither Mariposa Australia nor any of its Subsidiaries has (a) ever
been a Stockholder of an affiliated group (within the meaning of Code §1504(a))
filing a consolidated federal income Tax Return (other than a group the common
corporation of which was Mariposa Australia), (b) ever been a party to any Tax
sharing, indemnification or allocation agreement, nor does Mariposa Australia or
any of its Subsidiaries owe any amount under any such agreement, (c) any
liability for the Taxes of any Person, under Treasury Regulation §1.1502-6 (or
any similar provision of state, local or foreign law, and including any
arrangement for group or consortium relief or similar arrangements), as a
transferee or successor, by contract or agreement, by operation of law or
otherwise and (d) ever been a party to any joint venture, partnership or other
arrangement that could be treated as a partnership for Tax purposes.

 

(ix)         Section 2.11(b)(ix) of the Disclosure Schedule sets forth the
following information with respect to Mariposa Australia and each of its
Subsidiaries: (1) the basis of Mariposa Australia and each of its Subsidiaries
in its assets; (2) the amount of any net operating loss, net capital loss,
unused investment, foreign, or other Tax credit and the amount of any limitation
upon any of the foregoing; and (3) the amount of any deferred gain or loss
allocable to Mariposa Australia and each of its Subsidiaries arising out of any
deferred intercompany transaction as defined in Treas. Reg. § 1.1502-13 or any
similar provision of applicable law.

 

(x)          Neither Mariposa Australia nor any of its Subsidiaries has been, at
any time, a “United States real property holding corporation” within the meaning
of Section 897(c)(2) of the Code.

 

(xi)         Neither Mariposa Australia nor any of its Subsidiaries has
constituted either a “distributing corporation” or a “controlled corporation” in
a distribution of stock intended to qualify for tax-free treatment under
Section 355 of the Code.

 

(xii)        Neither Mariposa Australia nor any of its Subsidiaries has engaged
in a “reportable transaction” as set forth in Treas. Reg. §1.6011-4(b),
including any transaction that is the same or substantially similar to one of
the types of transactions that the Internal Revenue Service has determined to be
a Tax avoidance transaction and identified by notice, regulation, or other form
of published guidance as a “listed transaction,” as set forth in Treasury
Regulation Section 1.6011-4(b)(2).

 

(xiii)       Neither Mariposa Australia nor any of its Subsidiaries is subject
to Tax in any country other than its country of incorporation or formation by
virtue of having a permanent establishment, place of business or source of
income in that jurisdiction.

 

(xiv)      Neither Mariposa Australia nor any of its Subsidiaries will be
required to include any income or gain or exclude any deduction or loss from
taxable income as a result of any (a) change in method of accounting under
Section 481 of the Code prior to the Closing, (b) closing agreement under
Section 7121 of the Code entered into prior to the Closing, (c) deferred
intercompany gain or excess loss account as of the Closing under Treasury
Regulations under Section 1502 of the Code (or in each of items (a), (b), or
(c), under any similar provision of applicable law), (d) installment sale or
open transaction disposition prior to the Closing or (e) receipt of a prepaid
amount prior to Closing.

 

-12-

 

 

(xv)       Mariposa Australia and its Subsidiaries are in full compliance with
all terms and conditions of any Tax exemption, Tax holiday or other Tax
reduction agreement or order (each, a “Tax Incentive”) and the consummation of
the transactions contemplated by this Agreement will not have any adverse effect
on the continued validity and effectiveness of any such Tax Incentive.

 

(xvi)      To the extent required, Mariposa Australia and each of its
Subsidiaries has properly reported and/or withheld and remitted on amounts
deferred under any Company nonqualified deferred compensation plan subject to
Section 409A of the Code, in good faith and pursuant to IRS Notices 2005-1,
2006-100 and 2007-89 for the years 2009 and 2010.

 

(c)          Executive Compensation Tax. There is no contract, agreement, plan
or arrangement to which Mariposa Australia or any of its Subsidiaries is a
party, including the provisions of this Agreement, covering any Employee of
Mariposa Australia or any of its Subsidiaries, which, individually or
collectively, would give rise to the payment of any amount that would not be
deductible pursuant to Sections 280G or 404 of the Code or that would give rise
to an Employee penalty and Company reporting obligations and related penalties,
if any, under Section 409A of the Code.

 

2.12 Restrictions on Business Activities. Except as set forth in Section 2.12 of
the Disclosure Schedule there is no agreement (non-competition or otherwise),
commitment, judgment, injunction, order or decree to which Mariposa Australia or
any of its Subsidiaries is a party or otherwise binding upon Mariposa Australia
or any of its Subsidiaries which has or may reasonably be expected to have the
effect of prohibiting or impairing any business practice of Mariposa Australia
or any of its Subsidiaries, any acquisition of property (tangible or intangible)
by Mariposa Australia or any of its Subsidiaries, the conduct of business by
Mariposa Australia or any of its Subsidiaries, or otherwise limiting the freedom
of Mariposa Australia or any of its Subsidiaries to engage in any line of
business or to compete with any person. Without limiting the generality of the
foregoing, neither Mariposa Australia nor any of its Subsidiaries has entered
into any agreement under which Mariposa Australia or any of its Subsidiaries is
restricted from selling, licensing, manufacturing or otherwise distributing any
of its technology or products or from providing services to customers or
potential customers or any class of customers, in any geographic area, during
any period of time, or in any segment of the market.

 

2.13 Title to Properties; Absence of Liens and Encumbrances; Condition of
Equipment.

 

(a)          Neither Mariposa Australia nor any of its Subsidiaries owns any
real property, nor has Mariposa Australia or any of its Subsidiaries ever owned
any real property. Section 2.13(a) of the Disclosure Schedule sets forth a
complete and accurate list of all real property currently leased, subleased or
licensed by or from Mariposa Australia or any of its Subsidiaries or otherwise
used or occupied by Mariposa Australia or any of its Subsidiaries (the “Leased
Real Property”), including the name of the lessor, licensor, sublessor, master
lessor and/or lessee, the date and term of the lease, license, sublease or other
occupancy right and each amendment thereto and, with respect to any current
lease, license, sublease or other occupancy right, the square footage of the
premises leased thereunder and the aggregate annual rental payable thereunder.

 

-13-

 

 

(b)          Mariposa Australia has provided Mariposa US true, correct and
complete copies of all leases, lease guaranties, subleases, agreements for the
leasing, use or occupancy of, or otherwise granting a right in or relating to
the Leased Real Property, including all amendments, terminations and
modifications thereof and all consents and waivers relating thereto (“Lease
Agreements”); and there are no other Lease Agreements for real property
affecting the Leased Real Property or to which Company or any of its
Subsidiaries is bound, other than those identified in Section 2.13(a) of the
Disclosure Schedule. All such Lease Agreements are in full force and effect and
valid and effective in accordance with their respective terms, and there is not,
under any of such Lease Agreements, any existing default, no rentals past due,
or event of default (or event which with notice or lapse of time, or both, could
constitute a default). Neither Mariposa Australia nor any of its Subsidiaries
has received any notice of a default, alleged failure to perform, or any offset
or counterclaim with respect to any such Lease Agreement, which has not been
fully remedied and withdrawn. There are no other parties occupying, or with a
right to occupy, the Leased Real Property, except as set forth in
Section 2.13(a) of the Disclosure Schedule. Neither Mariposa Australia nor any
of its Subsidiaries owe any brokerage commissions or finders fees with respect
to any such Leased Real Property or would owe any such fees if any existing
Lease Agreement were renewed pursuant to any renewal options contained in such
Lease Agreements.

 

(c)          The Leased Real Property is sufficient and otherwise suitable for
the conduct of the business as presently conducted.

 

(d)          Mariposa Australia and its Subsidiaries have good and valid title
to, or, in the case of leased properties and assets, valid leasehold interests
in, all of its material tangible properties and material assets, real, personal
and mixed, used or held for use in its business, free and clear of any Liens,
except (i) as reflected in the Current Balance Sheet, (ii) Liens for Taxes not
yet due and payable, and (iii) such imperfections of title and encumbrances, if
any, which do not detract from the value or interfere with the present use of
the property subject thereto or affected thereby. Each Lease Agreement
constitutes the entire agreement of the landlord and the tenant thereunder, and
no term or condition thereof has been modified, amended or waived, except as
described in Section 2.13(a) of the Disclosure Schedule and shown in the copies
of the Lease Agreements that have previously been delivered by Mariposa
Australia to Mariposa US. Mariposa Australia and its Subsidiaries have not
transferred or assigned any interest in any such Lease Agreement, nor has
Mariposa Australia or any of its Subsidiaries subleased or otherwise granted
rights of use or occupancy of any of the premises described therein to any other
Person.

 

(e)          Section 2.13(e) of the Disclosure Schedule lists, as of December
31, 2015, all material items of equipment (the “Equipment”) owned or leased by
Mariposa Australia or any of its Subsidiaries, and such Equipment is
(i) adequate for the conduct of the business of Mariposa Australia or any of its
Subsidiaries as currently conducted and as currently contemplated to be
conducted, and (ii) in good operating condition, regularly and properly
maintained, subject to normal wear and tear.

 

-14-

 

 

2.14         Intellectual Property.

 

Section 2.14 of Mariposa Australia Disclosure Letter is a true and complete list
of (i) all Intellectual Property presently owned or held by Mariposa Australia
and (ii) any license agreements under which Company has access to any
confidential information used by Mariposa Australia in its business (such
licenses and agreements, collectively, the “Intellectual Property Rights”)
necessary for the conduct of Mariposa Australia’s business as conducted and as
currently proposed to be conducted by Mariposa Australia. Mariposa Australia
owns, or has the right to use, free and clear of all Security Interests, all of
the Intellectual Property and the Intellectual Property Rights. There are no
outstanding options, licenses or agreements of any kind relating to the
Intellectual Property and the Intellectual Property Rights, nor is Mariposa
Australia bound by or a party to any options, licenses or agreements of any kind
with respect to any of the Intellectual Property, the Intellectual Property
Rights and the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products. Mariposa Australia
has not received any communications alleging that Mariposa Australia has
violated or, by conducting its business as conducted and as currently proposed
to be conducted by Mariposa Australia, violates any Third Party Intellectual
Property Rights and to Mariposa Australia’s knowledge, the business as conducted
and as currently proposed to be conducted by Mariposa Australia will not cause
Mariposa Australia to infringe or violate any Third Party Intellectual Property
Rights. There is no defect in the title to any of the Intellectual Property or,
to the extent that Mariposa Australia has title to Intellectual Property Rights
to any Intellectual Property Rights. To Mariposa Australia’s knowledge, no
officer, employee or director is obligated under any contract (including any
license, covenant or commitment of any nature) or other agreement, or subject to
any judgment, decree or order of any court or administrative agency, that would
conflict or interfere with the performance of such person’s duties as an
officer, employee or director of Mariposa Australia, the use of such person’s
best efforts to promote the interests of Mariposa Australia or Mariposa
Australia’s business as conducted or as currently proposed to be conducted by
Mariposa Australia. No prior employer of any current or former employee of
Mariposa Australia has any right, title or interest in the Intellectual Property
and to Mariposa Australia’s knowledge, no person or entity has any right, title
or interest in any Intellectual Property. It is not and will not be with respect
to the business as currently proposed to be conducted necessary for Mariposa
Australia to use any inventions of any of its employees made prior to their
employment by Mariposa Australia.

 

2.15 Agreements, Contracts and Commitments. Except as set forth in Section 2.15
of the Disclosure Schedule (specifying the appropriate paragraph): 

 

(a)          Neither Company nor any of its Subsidiaries is a party to, or is it
bound by:

 

(i)          any (1) employment, contractor or consulting agreement,
(2) contract or commitment with an Employee or individual consultant,
contractor, or salesperson, (3) any agreement, contract or commitment to grant
any severance or termination pay (in cash or otherwise) to any Employee, or
(4) any contractor, consulting or sales agreement, contract, or commitment with
a firm or other organization;

 

(ii)         any agreement or plan, including any stock option plan, stock
appreciation rights plan or stock purchase plan, any of the benefits of which
will be increased, or the vesting of benefits of which will be accelerated, by
the occurrence of any of the transactions contemplated by this Agreement or the
value of any of the benefits of which will be calculated on the basis of any of
the transactions contemplated by this Agreement;

 

(iii)        any fidelity or surety bond or completion bond;

 

(iv)        any collective bargaining, union or works council agreements;

 

(v)         any lease of personal property having a value in excess of $50,000
individually or $100,000 in the aggregate;

 

-15-

 

 

(vi)        any agreement that provides for surety, guaranty or indemnification
obligations;

 

(vii)       any agreement, Contract, lease or commitment relating to capital
expenditures and involving future payments in excess of $10,000 individually or
$20,000 in the aggregate;

 

(viii)      any agreement, contract or commitment relating to the disposition or
acquisition of assets or any interest in any business enterprise outside the
ordinary course of Mariposa Australia’s business;

 

(ix)         any mortgages, indentures, guarantees, loans or credit agreements,
security agreements or other agreements or instruments relating to the borrowing
of money or extension of credit;

 

(x)          any purchase order or contract for the purchase of materials
involving in excess of $10,000 individually or $20,000 in the aggregate;

 

(xi)         any construction contracts;

 

(xii)        any dealer, distribution, joint marketing, strategic alliance,
affiliate or development agreement;

 

(xiii)       any agreement, contract or commitment to alter Mariposa Australia’s
interest in any corporation, association, joint venture, partnership or business
entity in which Mariposa Australia directly or indirectly holds any interest;

 

(xiv)      any agreement, contract or commitment pursuant to which Mariposa
Australia or any of its Subsidiaries has undertaken to, or pursuant to which the
receipt of revenue is contingent upon, the delivery of products or service
offerings not in commercial existence as of the date hereof, and specifically
not contingent upon the release of any new product or new version of an existing
product;

 

(xv)       any other agreement, Contract, lease or commitment, including without
limitation, any service, operating or management agreement or arrangement with
respect to any of the Leased Real Property, that involves $10,000 individually
or $20,000 in the aggregate or more and is not cancelable without penalty within
30 days; or

 

(b)          Except as set forth in Section 2.15(b) of the Disclosure Schedule,
each Contract to which Mariposa Australia or any of its Subsidiaries is a party
or any of its properties or assets (whether tangible or intangible) is subject
is a valid and binding agreement of Mariposa Australia or any of its
Subsidiaries enforceable against each of the parties thereto in accordance with
its terms, and is in full force and effect with respect to Mariposa Australia or
any of its Subsidiaries and, to the Knowledge of Mariposa Australia, any other
party thereto, except as such enforceability may be limited by bankruptcy,
insolvency, moratorium and other similar laws affecting creditors’ rights
generally and by general principles of equity. Mariposa Australia is in material
compliance with, and has not materially breached, violated or defaulted under,
or received notice that it has materially breached, violated or defaulted under,
any of the terms or conditions of any such Contract, nor to the Knowledge of
Mariposa Australia is any party obligated to Mariposa Australia or any of its
Subsidiaries pursuant to any such Contract subject to any breach, violation or
default thereunder, nor does Mariposa Australia have Knowledge of any event that
with the lapse of time, giving of notice or both would constitute such a breach,
violation or default by Mariposa Australia or any of its Subsidiaries or any
such other party. True and complete copies of each Contract disclosed in the
Disclosure Schedule or required to be disclosed pursuant to this Section 2.15
(each a “Material Contract” and collectively, the “Material Contracts”) have
been delivered to Mariposa US.

 

-16-

 

 

(c)          Mariposa Australia and each of its Subsidiaries has fulfilled all
material obligations required pursuant to each Contract to have been performed
by Mariposa Australia or any of its Subsidiaries prior to the date hereof, and,
without giving effect to the Acquisition, Mariposa Australia will fulfill, when
due, all of its obligations under the Material Contracts that remain to be
performed after the date hereof through the Closing Date.

 

(d)          All outstanding indebtedness of Mariposa Australia or any of its
Subsidiaries may be prepaid without penalty.

 

2.16 Interested Party Transactions.  Except as set forth in Section 2.16(a) of
the Disclosure Schedule, no officer, director or other Stockholder of Mariposa
Australia or any of its Subsidiaries (nor any ancestor, sibling, descendant or
spouse of any of such persons, or any trust, partnership or corporation in which
any of such persons has or has had an interest), has or has had, directly or
indirectly, (i) an interest in any entity which furnished or sold, or furnishes
or sells, services, products, technology or Intellectual Property that Mariposa
Australia or any of its Subsidiaries furnishes or sells, or proposes to furnish
or sell, or (ii) any interest in any entity that purchases from or sells or
furnishes to Mariposa Australia or any of its Subsidiaries, any goods or
services, or (iii) a beneficial interest in any Contract to which Mariposa
Australia or any of its Subsidiaries is a party; provided, however, that
ownership of no more than one percent (1%) of the outstanding voting stock of a
publicly traded corporation shall not be deemed to be an “interest in any
entity” for purposes of this Section 2.16. Except for the agreements set forth
in Section 2.16(b) of the Disclosure Schedule, there are no agreements,
contracts, or commitments with regard to contribution or indemnification between
or among any of the Stockholders.

 

2.17 Governmental Authorization. Each material consent, license, permit, grant
or other authorization (i) pursuant to which Mariposa Australia or any of its
Subsidiaries currently operates or holds any interest in any of its properties,
or (ii) which is required for the operation of Mariposa Australia’s business as
currently conducted or the holding of any such interest (collectively, “Company
Authorizations”) has been issued or granted to Mariposa Australia or any of its
Subsidiaries, as the case may be. Mariposa Australia and each of its
Subsidiaries is and has been at all times in compliance, in all material
respects, with all Company Authorizations. Mariposa Australia Authorizations are
in full force and effect and constitute all Company Authorizations required to
permit Mariposa Australia and its Subsidiaries to operate or conduct its
business or hold any interest in its properties or assets.

 

2.18 Litigation. There is no material action, suit, claim or proceeding of any
nature pending, or to the Knowledge of Mariposa Australia, threatened, against
Mariposa Australia or any of its Subsidiaries, their respective properties
(tangible or intangible, including, without limitation, the Leased Real
Property) or any of their respective officers or directors, nor to the Knowledge
of Mariposa Australia is there any reasonable basis therefor. There is no
material investigation or other proceeding pending or, to the Knowledge of
Mariposa Australia, threatened, against Mariposa Australia or any of its
Subsidiaries, any of their respective properties (tangible or intangible,
including, without limitation, the Leased Real Property) or any of their
respective officers or directors by or before any Governmental Entity, nor to
the Knowledge of Mariposa Australia is there any reasonable basis therefor. No
Governmental Entity has at any time challenged or questioned the legal right of
Mariposa Australia or any of its Subsidiaries to conduct their respective
operations as presently or previously conducted or as currently contemplated to
be conducted. There is no material action, suit, claim or proceeding of any
nature pending or, to the Knowledge of Mariposa Australia, threatened, against
any Person who has a contractual right or a right pursuant to Australian Law to
indemnification from Mariposa Australia related to facts and circumstances
existing prior to the Closing Date, nor are there, to the Knowledge of Mariposa
Australia, any facts or circumstances that would give rise to such an action,
suit, claim or proceeding.

 

-17-

 

 

2.19 Minute Books.  The minutes of Mariposa Australia and each of its
Subsidiaries delivered to Mariposa US contain complete and accurate records of
all actions taken, and summaries of all meetings held, by the Stockholders, the
Board of Directors of Mariposa Australia and its Subsidiaries (and any
committees thereof) since formation. At the Closing, the minute books of
Mariposa Australia and each of its Subsidiaries will be in the possession of
Mariposa Australia.

 

2.20 Environmental Matters.  Neither Mariposa Australia nor any of its
Subsidiaries (i) has received any notice or other communication of any alleged
claim, violation of or liability under any Environmental Law which has not
heretofore been cured or for which there is any remaining liability; (ii) has
disposed of, emitted, discharged, handled, stored, transported, used or released
any Hazardous Materials, distributed, sold or otherwise placed on the market
Hazardous Materials or any product containing Hazardous Materials, arranged for
the disposal, discharge, storage or release of any Hazardous Materials, or
exposed any employee or other individual to any Hazardous Materials so as to
give rise to any liability or corrective or remedial obligation under any
Environmental Laws; (iii) has entered into any agreement that may require it to
guarantee, reimburse, pledge, defend, hold harmless or indemnify any other party
with respect to liabilities arising out of Environmental Laws or the Hazardous
Materials Activities of Mariposa Australia or any of its Subsidiaries; (iv) has
Knowledge of any fact or circumstance that could involve Mariposa Australia or
any of its Subsidiaries in any environmental litigation or impose upon Mariposa
Australia or any of its Subsidiaries any environmental liability, (v) has been
and is in compliance with all Environmental Laws, and (vi) has delivered to
Mariposa US or made available for inspection by Mariposa US and its agents,
representatives and employees all records in Mariposa Australia’s or any
Subsidiary’s possession concerning the Hazardous Materials Activities of
Mariposa Australia or any of its Subsidiaries and all environmental audits and
environmental assessments of any facility owned, leased or used at any time by
Mariposa Australia or any of its Subsidiaries. To the Knowledge of Mariposa
Australia, there are no Hazardous Materials in, on, or under any properties
owned, leased or used at any time by Mariposa Australia or any of its
Subsidiaries such as could give rise to any liability or corrective or remedial
obligation of Mariposa Australia or any of its Subsidiaries under any
Environmental Laws. 

 

(b)          For the purposes of this Section 2.20, (i) “Environmental Laws”
means all federal, state, local and foreign laws and regulations relating to
pollution, protection of the environment, worker health and safety and exposure
of any individual to Hazardous Materials, including laws and regulations
relating to emissions, discharges, releases or threatened releases of Hazardous
Materials, or otherwise relating to the manufacture, processing, registration,
distribution, labeling, recycling, use, treatment, storage, disposal, transport
or handling of Hazardous Materials and including any Hazardous Materials related
electronic waste, product content or product take-back requirements,
(ii) “Hazardous Materials” means chemicals, pollutants, contaminants, wastes,
toxic substances, emissions, discharges, radioactive and biological materials,
asbestos-containing materials (ACM), hazardous substances, petroleum and
petroleum products or any fraction thereof, and (iii) “Hazardous Material
Activity” shall mean the transportation, transfer, recycling, disposal, storage,
use, labeling, treatment, manufacture, removal, remediation, release, exposure
of others to, sale, or distribution of any Hazardous Material or any product or
waste containing a Hazardous Material, or product manufactured with ozone
depleting substances, including, without limitation, any payment of waste fees
or charges (including so-called electronic waste fees) and compliance with any
product take-back or product content requirements.

 

-18-

 

 

2.21  Brokers’ and Finders’ Fees; Third Party Expenses Except for the fees paid
to Wellington Shields & Co. and Main Street Capital Pty Ltd neither Mariposa
Australia nor any of its Subsidiaries has incurred, nor will it incur, directly
or indirectly, any liability for brokerage or finders’ fees or agents’
commissions, fees related to investment banking or similar advisory services or
any similar charges in connection with the Agreement or any transaction
contemplated hereby, nor will Mariposa US or the Surviving Entity incur,
directly or indirectly, any such liability based on arrangements made by or on
behalf of Mariposa Australia or any of its Subsidiaries.

 

2.22  Employee Benefit Plans and Compensation.

 

(a)          Section 2.22(a) of Mariposa Australia Disclosure Letter contains a
complete and accurate list of all Employee Benefit Plans maintained, or
contributed to, by Mariposa Australia, or any ERISA Affiliate. Complete and
accurate copies of (i) all such Employee Benefit Plans which have been reduced
to writing, (ii) written summaries of all such unwritten Employee Benefit Plans,
(iii) all related trust agreements, insurance contracts and summary plan
descriptions and (iv) all annual reports filed on IRS Form 5500, 5500C or 5500R
for the last three plan years (or such shorter period with respect to which
Mariposa Australia or any ERISA Affiliate has an obligation file Form 5500) for
each Employee Benefit Plan, have been delivered or made available to the Target.
Each Employee Benefit Plan has been administered in all material respects in
accordance with its terms and each of Mariposa Australia, and the ERISA
Affiliates has met its obligations in all material respects with respect to such
Employee Benefit Plan and has made all required contributions thereto within the
time frames as prescribed by ERISA and the Code. Mariposa Australia and all
Employee Benefit Plans are in material compliance with the currently applicable
provisions of ERISA and the Code and the regulations thereunder.

 

(b)          To Mariposa Australia’s knowledge, there are no investigations by
any Governmental Entity, termination proceedings or other claims (except claims
for benefits payable in the normal operation of the Employee Benefit Plans and
proceedings with respect to qualified domestic relations orders), suits or
proceedings against or involving any Employee Benefit Plan or asserting any
rights or claims to benefits under any Employee Benefit Plan that could give
rise to any material liability.

 

(c)          All the Employee Benefit Plans that are intended to be qualified
under Section 401(a) of the Code have received determination letters from the
Internal Revenue Service to the effect that such Employee Benefit Plans are
qualified and the plans and the trusts related thereto are exempt from federal
income taxes under Sections 401(a) and 501(a), respectively, of the Code, or the
remedial amendment period for requesting such determination has not yet expired,
no such determination letter has been revoked and revocation has not been
threatened, and no such Employee Benefit Plan has been amended since the date of
its most recent determination letter or application therefor in any respect, and
no act or omission has occurred, that would adversely affect its qualification.

 

(d)          Neither Mariposa Australia nor any ERISA Affiliate has ever
maintained an Employee Benefit Plan subject to Section 412 of the Code or Title
IV of ERISA.

 

-19-

 

 

(e)          At no time has Mariposa Australia or any ERISA Affiliate been
obligated to contribute to any “multi-employer plan” (as defined in Section
4001(a)(3) of ERISA).

 

(f)          There are no unfunded obligations under any Employee Benefit Plan
providing benefits after termination of employment to any employee of Mariposa
Australia (or to any beneficiary of any such employee), including but not
limited to retiree health coverage and deferred compensation, but excluding
continuation of health coverage required to be continued under Section 4980B of
the Code and insurance conversion privileges under federal or state law.

 

(g)          No act or omission has occurred and no condition exists with
respect to any Employee Benefit Plan maintained by Mariposa Australia or any
ERISA Affiliate that would subject Mariposa Australia or any ERISA Affiliate to
any material fine, penalty, tax or liability of any kind imposed under ERISA or
the Code.

 

(h)          No Employee Benefit Plan is funded by, associated with, or related
to a “voluntary employee’s beneficiary association” within the meaning of
Section 501(c)(9) of the Code.

 

(i)          No Employee Benefit Plan, plan documentation or agreement, summary
plan description or other written communication distributed generally to
employees by its terms prohibits Mariposa Australia from amending or terminating
any such Employee Benefit Plan.

 

(j)          Section 2.22(j) of the Mariposa Australia Disclosure Letter
discloses each: (i) agreement with any director, executive officer or other key
employee of Mariposa Australia (A) the benefits of which are contingent, or the
terms of which are altered, upon the occurrence of a transaction involving
Mariposa Australia of the nature of any of the transactions contemplated by this
Agreement, (B) providing any term of employment or compensation guarantee, or
(C) providing severance benefits or other benefits after the termination of
employment of such director, executive officer or key employee; (ii) agreement,
plan or arrangement under which any person may receive payments from Mariposa
Australia that may be subject to the tax imposed by Section 4999 of the Code or
included in the determination of such person’s “parachute payment” under Section
280G of the Code; and (iii) agreement or plan binding Mariposa Australia,
including, without limitation, any option plan, stock appreciation right plan,
restricted stock plan, stock purchase plan, severance benefit plan, or any
Employee Benefit Plan, any of the benefits of which will be increased, or the
vesting of the benefits of which will be accelerated, by the occurrence of any
of the transactions contemplated by this Agreement or the value of any of the
benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.

 

2.23  Insurance.  Section 2.23 of the Disclosure Schedule lists all insurance
policies and fidelity bonds covering the assets, business, equipment,
properties, operations, employees, officers and directors of Mariposa Australia
or any of its Subsidiaries or any ERISA Affiliate, including the type of
coverage, the carrier, the amount of coverage, the term and the annual premiums
of such policies. There is no claim by Mariposa Australia or any ERISA Affiliate
pending under any of such policies or bonds as to which coverage has been
questioned, denied or disputed or that Mariposa Australia or any of its
Subsidiaries or any ERISA Affiliate has a reason to believe will be denied or
disputed by the underwriters of such policies or bonds. In addition, there is no
pending claim of which its total value (inclusive of defense expenses) will
exceed the policy limits. All premiums due and payable under all such policies
and bonds have been paid, (or if installment payments are due, will be paid if
incurred prior to the Closing Date) and Mariposa Australia and its Subsidiaries
and its ERISA Affiliates are otherwise in material compliance with the terms of
such policies and bonds (or other policies and bonds providing substantially
similar insurance coverage). Such policies and bonds (or other policies and
bonds providing substantially similar coverage) have been in effect since five
years prior and remain in full force and effect. Mariposa Australia has no
Knowledge of threatened termination of, or premium increase with respect to, any
of such policies. Neither Mariposa Australia, any of its Subsidiaries nor any
affiliate of Mariposa Australia has ever maintained, established, sponsored,
participated in or contributed to any self-insurance plan.

 

-20-

 

 

2.24  Compliance with Laws. Mariposa Australia and each of its Subsidiaries has
materially complied and is in material compliance with, is not in material
violation of, and has not received any notices of violation with respect to, any
foreign, federal, state or local, statute, Law or regulation with respect to the
operations and all assets and properties of Mariposa Australia and each of its
Subsidiaries (including, without limitation, all Leased Real Property).

 

2.25  Foreign Corrupt Practices Act. Neither Mariposa Australia nor any of its
Subsidiaries (including any of their respective officers, directors, agents,
employees or other Person associated with or acting on their behalf) has not,
directly or indirectly, taken any action which would cause it to be in violation
of the Foreign Corrupt Practices Act of 1977, as amended, or any rules or
regulations thereunder, used any corporate funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
made any unlawful payment to foreign or domestic government officials or
employees or made any bribe, rebate, payoff, influence payment, kickback or
other similar unlawful payment.

 

2.26  Warranties; Indemnities. Except for the warranties and indemnities
contained in those contracts and agreements set forth in Section 2.26 of the
Disclosure Schedule and warranties implied by law, neither Mariposa Australia
nor any of its Subsidiaries has given any warranties or indemnities relating to
products or technology sold or services rendered by Mariposa Australia or any of
its Subsidiaries.

 

2.27  Complete Copies of Materials. Mariposa Australia has delivered true and
complete copies of each document (or summaries of same) that has been requested
by Mariposa Australia US or its counsel, including all Contracts and other
documents listed on the Disclosure Schedule.

 

2.28  Representations Complete. None of the representations or warranties made
by Mariposa Australia (as modified by the Disclosure Schedule) in this
Agreement, and none of the statements made in any schedule or certificate
furnished by Mariposa Australia pursuant to this Agreement, contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements contained herein or therein, in the light of the
circumstances under which made, not misleading.

 

Article III

REPRESENTATIONS AND WARRANTIES OF MARIPOSA US

 

Mariposa US hereby represents and warrants to Mariposa Australia that on the
date hereof and as of the Closing Date, as though made at the Closing Date, as
follows:

 

3.1  Organization and Standing. Mariposa US is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware.
Mariposa US has the corporate power to own its properties and to carry on its
business as now being conducted and is duly qualified or licensed to do business
and is in good standing in each jurisdiction in which the failure to be so
qualified or licensed would have a material adverse effect on its financial
condition or results of operations.

 

-21-

 

 

3.2  Authority. Mariposa US has all requisite corporate power and authority to
enter into this Agreement and any Related Agreements to which it is a party and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery by each of Mariposa US of this Agreement and any Related Agreements
to which it is a party and the consummation of the transactions contemplated
hereby and thereby have been duly authorized by all necessary corporate action
on the part of Mariposa US. This Agreement and any Related Agreements to which
Mariposa US is a party has been duly executed and delivered by Mariposa US and
constitutes the valid and binding obligations of Mariposa US, enforceable
against Mariposa US in accordance with their terms.

 

3.3  No Conflict; Required Filings and Consents.

 

(a)          The execution and delivery by Mariposa US of this Agreement and
each of the other Related Agreements to which such Person is a party do not, and
the performance of this Agreement and each of the other Related Agreements to
which such Person is a party by Mariposa US will not, (i) conflict with or
violate the certificate of incorporation or bylaws of Mariposa US or
(ii) conflict with or violate in any material respect any Law or Order in each
case applicable to Mariposa US or by which its properties, rights or assets is
bound or affected.

 

(b)          The execution and delivery by Mariposa US of this Agreement do not,
and the performance by Mariposa US of this Agreement shall not, require Mariposa
US to obtain the Approval of, observe any waiting period imposed by, or make any
filing with or notification to, any Person or Governmental Entity, such
consents, waivers, approvals, orders, authorizations, registrations,
declarations and filings as may be required under U.S. or foreign laws or
regulations applicable to mergers or acquisitions involving foreign parties, if
applicable, compliance with applicable requirements of the Securities Act and
compliance with any applicable foreign or state securities or “blue sky” laws,
such Approvals as have already been obtained and such Approvals as would not
have a material adverse effect on the financial condition or results of
operations of Mariposa US.

 

3.4  Mariposa US Common Stock. Mariposa US Common Stock has been duly
authorized, and upon consummation of the transactions contemplated by this
Agreement, will be validly issued, fully paid and nonassessable.

 

3.5  Mariposa US Financial Statements. Mariposa US has provided Mariposa
Australia with its audited financial statements for the three months ended March
31, 2015. Such financial statements fairly present the consolidated financial
position of Mariposa US and its consolidated Subsidiaries as of the respective
dates thereof and the consolidated results of Mariposa US’s operations and cash
flows for the periods indicated (subject to, in the case of unaudited
statements, normal and recurring year-end audit adjustments).

 

3.6  Litigation. There is no proceeding pending against or, to the knowledge of
Mariposa US, threatened against or affecting, Mariposa US or any of its
Subsidiaries that has had or would reasonably be expected to have, individually
or in the aggregate, a material adverse effect on the financial condition or
results of operations of Mariposa US. Neither Mariposa US nor any of its
Subsidiaries is subject to any order against Mariposa US or any of its
Subsidiaries or naming Mariposa US or any of its Subsidiaries as a party that
would, individually or in the aggregate, reasonably be expected to prevent,
materially delay or materially impair Mariposa US’s ability to consummate the
transactions contemplated by this Agreement.

 

-22-

 

 

3.7  Brokers’ and Finders’ Fees.Other than the fees paid to Wellington Shields &
Co., Main Street Capital Pty Ltd. and Expert Capital Investments, Mariposa US
has not incurred, nor will it incur, directly or indirectly, any liability for
brokerage or finders’ fees or agents’ commissions, fees related to investment
banking or similar advisory services or any similar charges in connection with
the Agreement or any transaction contemplated hereby, nor will Mariposa
Australia incur, directly or indirectly, any such liability based on
arrangements made by or on behalf of Mariposa US.

 

Article IV

ADDITIONAL AGREEMENTS

 

4.1  Mariposa US Board of Directors. At the Closing Date, the board of directors
of Mariposa US and any applicable committee thereof shall take all necessary or
desirable actions within their control and in accordance with Mariposa US’s
bylaws, to nominate and elect the persons identified by management of Mariposa
Australia to fill vacancies on its Board of Directors.

 

4.2  Access to Information.  Mariposa Australia shall afford Mariposa US and its
accountants, counsel and other representatives, reasonable access during the
period from the date hereof through the Closing Date to (i) all of the
properties (including for the performance of environmental tests or
investigations as Mariposa US may desire), books, contracts, commitments and
records of Mariposa Australia, including all Company Intellectual Property
(including access to design processes and methodologies and all source code,
provided that each individual reviewing source code will enter into a
nondisclosure agreement with Mariposa Australia in a form reasonably acceptable
to Mariposa Australia, and Mariposa US shall be liable for any breaches by any
such Persons and, (ii) all other information concerning the business and
personnel (subject to restrictions imposed by applicable law) of Mariposa
Australia as Mariposa US may reasonably request. Mariposa Australia agrees to
provide to Mariposa US and its accountants, counsel and other representatives
copies of internal financial statements (including Tax Returns and supporting
documentation) promptly upon request. Mariposa US will provide Mariposa
Australia with copies of such publicly available information about Mariposa US
as Mariposa Australia may request. No information or knowledge obtained in any
investigation pursuant to this Section 4.2 or otherwise shall affect or be
deemed to modify any representation or warranty contained herein or the
conditions to the obligations of the parties to consummate the Acquisition in
accordance with the terms and provisions hereof.

 

4.3  Confidentiality. Each of the parties hereto hereby agrees that the
information obtained in any investigation pursuant to Section 4.2 hereof, or
pursuant to the negotiation and execution of this Agreement or the effectuation
of the transactions contemplated hereby, shall constitute “Confidential
Information” and shall not be disclosed except as authorized by the party that
has disclosed such Confidential Information.

 

-23-

 

 

4.4  Public Disclosure. Neither Mariposa US nor Mariposa Australia (nor any of
their respective representatives) shall issue any statement or communication to
any third party (other than their agents that are bound by confidentiality
restrictions) regarding the subject matter of this Agreement or the transactions
contemplated hereby, including, if applicable, the termination of this Agreement
and the reasons therefor, without the consent of the other.

 

4.5  Reasonable Efforts. Subject to the terms and conditions provided in this
Agreement, each of the parties hereto shall use its reasonable efforts to take
promptly, or cause to be taken promptly, all actions, and to do promptly, or
cause to be done promptly, all things necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated hereby, to cause all conditions to the obligations of
the other parties hereto to effect the Acquisition to occur, to obtain all
necessary waivers, consents, approvals and other documents required to be
delivered hereunder and to effect all necessary registrations and filings and to
remove any injunctions or other impediments or delays, legal or otherwise, in
order to consummate and make effective the transactions contemplated by this
Agreement for the purpose of securing to the parties hereto the benefits
contemplated by this Agreement; provided, however, that Mariposa US shall not be
required to agree to (x) any license, sale or other disposition or holding
separate (through establishment of a trust or otherwise) of any shares of
capital stock or of any business, assets or properties of Mariposa US, its
subsidiaries or affiliates or of Mariposa Australia, (y) the imposition of any
limitation on the ability of Mariposa US, its subsidiaries or affiliates or
Mariposa Australia to conduct their respective businesses or own any capital
stock or assets or to acquire, hold or exercise full rights of ownership of
their respective businesses and, in the case of Mariposa US, the business of
Mariposa Australia, (z) the imposition of any impediment on Mariposa US, its
subsidiaries or affiliates or Mariposa Australia under any statute, rule,
regulation, executive order, decree, order or other legal restraint governing
competition, monopolies or restrictive trade practices; provided further,
(aa) Mariposa Australia shall not be required to agree to the imposition of any
limitation on the ability of Mariposa Australia to conduct its businesses or own
any capital stock or assets or to acquire, hold or exercise full rights of
ownership of its businesses (any such action described in (x), (y), (z) or (aa)
an “Action of Divestiture”). Nothing herein shall require Mariposa US to
litigate with any Governmental Entity.

 

4.6  Notification of Certain Matters. Mariposa US and Mariposa Australia shall
give prompt notice to the other party to this Agreement of: (i) the occurrence
or non-occurrence of any event, which occurrence or non-occurrence is likely to
cause any representation or warranty of the notifying party contained in this
Agreement to be untrue or inaccurate at or prior to the Closing Date, and
(ii) any failure of the notifying party to comply with or satisfy any covenant,
condition or agreement to be complied with or satisfied by it hereunder;
provided, however, that the delivery of any notice pursuant to this Section 4.6
shall not (a) limit or otherwise affect any remedies available to the party
receiving such notice or (b) constitute an acknowledgment or admission of a
breach of this Agreement. No disclosure by Mariposa Australia pursuant to this
Section 4.6 shall be deemed to amend or supplement the Disclosure Schedule or
prevent or cure any misrepresentation, breach of warranty or breach of covenant.

 

4.7  Additional Documents and Further Assurances. Each party hereto, at the
request of another party hereto, shall execute and deliver such other
instruments and do and perform such other acts and things as may be necessary or
desirable for effecting completely the consummation of the transactions
contemplated hereby.

 

-24-

 

 

4.8  Stockholder Approval.

 

(a)          As promptly as practicable after the date of this Agreement,
Mariposa US and Mariposa Australia shall prepare and make such filings as are
required under applicable blue sky laws relating to the transactions
contemplated by this Agreement. Mariposa Australia shall assist Mariposa US as
may be necessary to comply with the securities and blue sky laws relating to the
transactions contemplated by this Agreement.

 

(b)          Any materials to be submitted to the Stockholders in connection
with the solicitation of their approval of the Acquisition and this Agreement
(the “Soliciting Materials”), shall be subject to reasonable review and approval
by Mariposa US and shall include information regarding Mariposa Australia, the
terms of the Acquisition and this Agreement, and the unanimous recommendation of
the Board of Directors of Mariposa Australia in favor of the Acquisition and
this Agreement, including each of the matters set forth in Section 4 hereof.
Anything to the contrary contained herein notwithstanding, Mariposa Australia
shall not include in the Soliciting Materials any information with respect to
Mariposa US or its affiliates or associates, the form and content of which shall
not have been consented to in writing by Mariposa US prior to such inclusion.
Mariposa Australia and Mariposa US will promptly advise the other in writing if
at any time prior to the Closing Mariposa Australia or Mariposa US, as the case
may be, shall obtain knowledge of any facts that might make it necessary or
appropriate to amend or supplement the Soliciting Materials in order to make
statements contained or incorporated by reference therein not misleading or to
comply with applicable law; provided that Mariposa US shall only be required to
provide notice of any such facts to the extent such facts relate to information
furnished in writing by Mariposa US for the express purposes of including in
such Soliciting Materials.

 

(c)          The Board of Directors of Mariposa Australia shall not alter,
modify, change or revoke its unanimous approval of the Acquisition, this
Agreement and the transactions contemplated hereby.

 

4.9  Governmental Entity Notification.s. To the extent applicable, as soon as
may be reasonably practicable, Mariposa Australia and Mariposa US (and any
applicable Stockholder of Mariposa Australia) shall make all filings, notices,
petitions, statements, registrations and submissions of information, application
or submission of other documents required by any Governmental Entity in
connection with the transactions contemplated hereby, including any filings
required under U.S. or foreign laws or regulations applicable to mergers or
acquisitions involving foreign parties. Each of Mariposa US and Mariposa
Australia shall cause all documents that it is responsible for filing with any
Governmental Entity under this Section 4.9 to comply in all material respects
with applicable law.

 

(a)          Mariposa Australia and Mariposa US (and/or any applicable
Stockholder of Mariposa Australia) each shall promptly (a) supply the others
with any information which reasonably may be required in order to effectuate the
filings contemplated by this Agreement and (b) supply any additional information
which reasonably may be required by the competition or merger control
authorities of any other jurisdiction and which the parties may reasonably deem
appropriate. Except where prohibited by applicable law, Mariposa Australia shall
consult with Mariposa US prior to taking a position with respect to any such
filings, shall permit Mariposa US to review and discuss in advance, and consider
in good faith the views of Mariposa US in connection with, any analyses,
appearances, presentations, memoranda, briefs, white papers, other materials,
arguments, opinions and proposals before making or submitting any of the
foregoing to any Governmental Entity in connection with any investigations or
proceedings in connection with this Agreement or the transactions contemplated
hereby, coordinate with Mariposa US in preparing and providing such information
and promptly provide Mariposa US (and its counsel) copies of all filings,
presentations and submissions (and a summary of oral presentations) made by
Mariposa Australia with any Governmental Entity in connection with this
Agreement and the transactions contemplated hereby. Mariposa US shall have
principal control over the strategy for interacting with such Governmental
Entities in connection with the matters contained in this Section 4.9.

 

-25-

 

 

(b)          Each of Mariposa US and Mariposa Australia shall notify the other
promptly upon the receipt of (i) any comments from any officials of any
Governmental Entity in connection with any filings made pursuant hereto and
(ii) any request by any officials of any Governmental Entity for amendments or
supplements to any filings made pursuant to, or information provided to comply
in all materials respect with, applicable law. Whenever any event occurs that is
required to be set forth in an amendment or supplement to any filing made
pursuant to this Agreement, Mariposa US or Mariposa Australia, as the case may
be, will promptly inform the other of such occurrence and cooperate in filing
with the applicable Governmental Entity such amendment or supplement.

 

4.10  Consents Mariposa Australia shall use its best efforts to obtain all
necessary consents, waivers and approvals of any parties to any Contract, and
give all necessary notices to such parties, as are required thereunder in
connection with the Acquisition or for any such Contracts to remain in full
force and effect, all of which are required to be listed in Section 2.5 of the
Disclosure Schedule, so as to preserve all rights of, and benefits to, Mariposa
Australia under such Contract from and after the Closing Date. Such consents,
waivers, approvals and notices shall be in a form reasonably acceptable to
Mariposa US. In the event that the other parties to any such Contract, including
any lessor or licensor of any Leased Real Property, conditions its grant of a
consent, waiver, approval (including by threatening to exercise a “recapture” or
other termination right) upon the payment of a consent fee, “profit sharing”
payment or other consideration, including increased rent payments or other
payments under the Contract, unless otherwise agreed to by Mariposa US and
Mariposa Australia, Mariposa Australia shall be responsible for making all
payments required to obtain such consent, waiver or approval, and Mariposa US
shall be entitled to indemnification for all losses, costs, claims, liabilities
and damages arising from the same.

 

4.11  Restrictions on Transfer. The shares of Mariposa US Common Stock to be
issued to the Stockholders will be restricted securities under Rule 144 of the
Securities Act and will be subject to applicable holding periods and
restrictions on transfer thereunder.

 

4.12  Proprietary Information and Inventions Assignment Agreement. Mariposa
Australia shall cause each current employee of Mariposa Australia to have
entered into and executed, and each person who becomes an employee of Mariposa
Australia after the date hereof and prior to the Closing shall be required by
Mariposa Australia to enter into and execute, an Employee Confidentiality,
Non-Compete and Proprietary Information Agreement with Mariposa Australia
effective as of such employee’s first date of employment or service. Mariposa
Australia shall cause each current consultant or contractor of Mariposa
Australia to have entered into and executed, and each person who becomes a
consultant or contractor of Mariposa Australia after the date hereof and prior
to the Closing shall be required by Mariposa Australia to enter into and
execute, a Consultant Proprietary Information Agreement with Mariposa Australia
effective as of such consultant or contractor’s first date of service.

 

-26-

 

 

4.13  New Employment Benefits. As of the Closing, all current employees of
Mariposa Australia shall continue as employees of Mariposa Australia. Continuing
Employees shall be eligible to receive employee benefits under new employee
benefit plans as Mariposa US may negotiate for both its employees and the
Continuing Employees after the Closing Date.

 

4.14  Employment Agreements. Prior to or concurrent with the Closing, Mariposa
Australia shall cause the Key Employees to execute and deliver to Mariposa US
Employment Agreements mutually satisfactory to the Key Employees and Mariposa
US.

 

4.15  Resignation of Officers and Directors. Following the Acquisition Mariposa
US shall cause each of its officers and directors to execute a resignation
letter effective as of the Closing Date.

 

Article V

CONDITIONS TO THE ACQUISITION

 

5.1  Conditions to Obligations of Each Party to Effect the Acquisition. The
respective obligations of Mariposa Australia and Mariposa US to effect the
Acquisition shall be subject to the satisfaction, at or prior to the Closing
Date, any of which may be waived, in writing, by Mariposa Australia and Mariposa
US of the following conditions:

 

(a)          No Order; Injunctions; Restraints; Illegality. No Governmental
Entity shall have enacted, issued, promulgated, enforced or entered any statute,
rule, regulation, executive order, decree, injunction, order or other legal
restraint (whether temporary, preliminary or permanent) which is in effect and
which has the effect of making the Acquisition illegal or otherwise prohibiting
or preventing consummation of the Acquisition.

 

(b)          Regulatory Approvals. If applicable, all approvals required to be
obtained under U.S. or foreign laws or regulations applicable to mergers or
acquisitions involving foreign parties prior to the Acquisition in connection
with the transactions contemplated hereby have been obtained.

 

5.2  Conditions to the Obligations of Mariposa US. The obligations of Mariposa
US to effect the Acquisition shall be subject to the satisfaction at or prior to
the Closing Date of each of the following conditions, any of which may be
waived, in writing, exclusively by Mariposa US:

 

(a)          Representations, Warranties and Covenants. (i) The representations
and warranties of Mariposa Australia in this Agreement shall have been true and
correct on the date they were made and shall be true and correct in all material
respects (without giving effect to any limitation as to “materiality,” “material
adverse effect” or “Knowledge” set forth therein) on and as of the Closing Date
as though such representations and warranties were made on and as of such date
(other than the representations and warranties of Mariposa Australia as of a
specified date, which shall be true and correct as of such date), and
(ii) Mariposa Australia shall have performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by such parties as of the Closing.

 

-27-

 

 

(b)          No Material Adverse Effect. Since March 31, 2015, there shall not
have occurred any event or condition of any character that has had or is
reasonably likely to have, either individually or in the aggregate with all such
other events or conditions, a material adverse effect on the financial condition
or results of operations of Mariposa Australia.

 

(c)          Stockholder Approval. Stockholders constituting the Requisite
Stockholder Vote, and holding not less than 75% of the issued and outstanding
shares of Capital Stock of Mariposa Australia, shall have approved this
Agreement, the Acquisition, and the transactions contemplated hereby and
thereby.

 

(d)          Unanimous Board Approval. The Board of Directors of Mariposa
Australia shall have unanimously approved this Agreement, the Acquisition and
the transactions contemplated hereby and thereby, which unanimous approval shall
not have been altered, modified, changed or revoked.

 

(e)          Litigation. There shall be no action, suit, claim, order,
injunction or proceeding of any nature pending, or overtly threatened,
(i) against Mariposa US or Mariposa Australia, their respective properties or
any of their respective officers, directors or subsidiaries arising out of, or
in any way connected with, the Acquisition or the other transactions
contemplated by the terms of this Agreement or otherwise seeking any of the
results set forth in Section 5.1(a) hereof or (ii) against Mariposa Australia,
its properties or any of its officers, directors or subsidiaries that has had or
is reasonably likely to have a material adverse effect on the financial
condition or results of operations of Mariposa Australia.

 

(f)          Governmental Approval. All material approvals from any Governmental
Entity deemed appropriate or necessary by Mariposa US shall have been timely
obtained, and all filings under applicable blue sky laws relating to the
transactions contemplated by this Agreement shall have been made.

 

(g)          Proprietary Information and Inventions Assignment Agreement.
Mariposa Australia shall have provided evidence satisfactory to Mariposa US that
as of the Closing each current and, subject to the limitations set forth in this
Agreement, former employee, consultant and contractor of Mariposa Australia has
entered into and executed an Employee Confidentiality, Non-Compete and
Proprietary Information Agreement or Consultant Proprietary Information
Agreement, as applicable.

 

(h)          Release of Liens. Mariposa US shall have received from Mariposa
Australia a duly and validly executed copy of all agreements, instruments,
certificates and other documents, in form and substance reasonably satisfactory
to Mariposa US, that are necessary or appropriate to evidence the release of all
Liens identified on Schedule 2.13(a).

 

(i)          Certificate of Mariposa Australia. Mariposa US shall have received
certificates from Mariposa Australia, validly executed by the President and
Chief Financial Officer of Mariposa Australia for and on Mariposa Australia’s
behalf, to the effect that, as of the Closing:

 

(i)          the representations and warranties of Mariposa Australia in this
Agreement were true and correct on the date they were made and are true and
correct in all material respects (without giving effect to any limitation as to
“materiality,” “material adverse effect” or “Knowledge” set forth therein) on
and as of the Closing Date as though such representations and warranties were
made on and as of such date (other than the representations and warranties of
Mariposa Australia as of a specified date, which were true and correct as of
such date);

 

-28-

 

 

(ii)         Mariposa Australia has performed and complied in all material
respects with all covenants and obligations under this Agreement required to be
performed and complied with by such party as of the Closing;

 

(iii)        the condition to the obligations of Mariposa US and Subsidiary set
forth in Section 5.2(b) has been satisfied (unless otherwise waived in
accordance with the terms hereof);

 

(j)          Certificate of Secretary of Company. Mariposa US shall have
received a certificate, validly executed by the Secretary of Mariposa Australia,
certifying as to (i) the terms and effectiveness of the Charter Documents,
(ii) the valid adoption of resolutions of the Board of Directors of Mariposa
Australia (whereby the Acquisition and the transactions contemplated hereunder
and the additional matters identified in Section 5.2 were unanimously approved
by the Board of Directors) and (iii) that the Stockholders constituting the
Requisite Stockholder Vote have adopted and approved the Acquisition, this
Agreement and the consummation of the transactions contemplated hereby.

 

(k)          Certificate of Good Standing. Mariposa US shall have received a
certificate of good standing for Mariposa Australia from the applicable
Australian Governmental Entity which is dated within two (2) Business Days prior
to Closing.

 

(l)          Certificate of Status of Foreign Corporation. Mariposa US shall
have received a Certificate of Status of Foreign Corporation of Mariposa
Australia from the applicable Governmental Entity in each jurisdiction listed in
Schedule 5.2(l), all of which are dated within three (3) Business Days prior to
the Closing.

 

5.3  Conditions to Obligations of Mariposa Australia. The obligations of
Mariposa Australia to effect the Acquisition shall be subject to the
satisfaction at or prior to the Closing of each of the following conditions, any
of which may be waived, in writing, exclusively by Mariposa Australia:

 

(a)          Representations, Warranties and Covenants. (i) The representations
and warranties of Mariposa US in this Agreement shall have been true and correct
when made and shall be true and correct in all material respects (without giving
effect to any limitation as to “materiality,” “material adverse effect” or
“Knowledge” set forth therein) on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than the
representations and warranties of Mariposa US as of a specified date, which
shall be true and correct as of such date), and (ii) Mariposa US shall have
performed and complied in all material respects with all covenants and
obligations under this Agreement required to be performed and complied with by
such parties as of the Closing Date.

 

(b)          Mariposa Australia shall have received a certificate from Mariposa
US executed by its President or Chief Executive Officer for and on its behalf to
the effect that, as of the Closing:

 

(i)          all representations and warranties made by Mariposa US in this
Agreement were true and correct on the date they were made and are true and
correct in all material respects on and as of the Closing Date as though such
representations and warranties were made on and as of such date (other than the
representations and warranties of Mariposa US as of a specified date, which were
true and correct as of such date);

 

-29-

 

 

(ii)         Mariposa US has performed and complied in all material respects
with all covenants and obligations under this Agreement required to be performed
or complied with by such parties as of the Closing; and

 

(iii)        the condition to the obligations of Mariposa Australia set forth in
Section 5.3(c) has been satisfied (unless otherwise waived in accordance with
the terms hereof).

 

(c)          No Material Adverse Effect. Since March 31, 2015 there shall not
have occurred any event or condition of any character that has had or is
reasonably likely to have, either individually or in the aggregate with all such
other events or conditions, a material adverse effect on the financial condition
and results of operations of Mariposa US.

 

(d)          Board Approval. The Board of Directors of Mariposa US shall have
approved this Agreement, the Acquisition and the transactions contemplated
hereby and thereby, which approval shall not have been altered, modified,
changed or revoked.

 

Article VI

SURVIVAL OF REPRESENTATIONS AND WARRANTIES

 

6.1  Survival of Representations and Warranties. The representations and
warranties of Mariposa Australia contained in this Agreement or in any
certificate or other instruments delivered pursuant to this Agreement, shall
survive until the twelve (12) month anniversary of the Closing Date (such date,
the “Survival Date”); provided that the representations and warranties in
Section 2.2 hereof (under the heading “Company Capital Structure”) and
Section 2.4 hereof (under the heading “Authority”) shall survive indefinitely
and the representations and warranties in Section 2.11 hereof (under the heading
“Tax Matters”) shall survive until the expiration of the applicable statute of
limitations (collectively with the representations and warranties in Section 2.2
and Section 2.4, the “Specified Representations”); provided, further, that in
the event of fraud, gross negligence or willful misconduct such representation
or warranty shall survive indefinitely with respect to the Person or Persons
committing such fraud, gross negligence or willful misconduct. The
representations and warranties of Mariposa US contained in this Agreement or in
any certificate or other instrument delivered pursuant to this Agreement shall
terminate at the Closing; provided, further, that in the event of fraud, gross
negligence or willful misconduct such representation or warranty shall survive
indefinitely with respect to the Person or Persons committing such fraud, gross
negligence or willful misconduct.

 

6.2  Indemnification. The Stockholders agree to severally and not jointly
indemnify and hold harmless Mariposa US and its officers, directors, affiliates,
employees, agents and representatives, including the Surviving Entity (the
“Indemnified Parties”), against all claims, losses, liabilities, damages,
deficiencies, costs, interest, awards, judgments, penalties and expenses,
including attorneys’ and consultants’ fees and expenses and including any such
expenses incurred in connection with investigating, defending against or
settling any of the foregoing (hereinafter individually a “Loss” and
collectively “Losses”) incurred or sustained by the Indemnified Parties, or any
of them (including the Surviving Entity), directly or indirectly, as a result of
the following:

 

(i)          any breach or inaccuracy of a representation or warranty of
Mariposa Australia contained in this Agreement or any certificates or other
instruments delivered by or on behalf of Mariposa Australia pursuant to this
Agreement (provided that, in the event of any such breach or inaccuracy, solely
for purposes of determining the amount of any Loss no effect will be given to
any qualification as to “materiality,” a “material adverse effect” or
“Knowledge” contained therein),

 

-30-

 

 

(ii)         any failure by Mariposa Australia to perform or comply with any
covenant applicable to any of them contained in this Agreement or any
certificates or other instruments delivered pursuant to this Agreement,

 

(iii)        any fraud, gross negligence or willful misconduct resulting in a
breach or inaccuracy of any representation, warranty or covenant contained in
this Agreement or any certificates or other instruments delivered pursuant to
this Agreement on the part of Mariposa Australia,

 

(iv)        any Dissenting Share Payments, and

 

(v)         any payment or consideration arising under any consents, waivers or
approvals of any party under any agreement as are required in connection with
the Acquisition or for any such agreement to remain in full force or effect
following the Closing Date.

 

The Stockholders (including any officer or director of Mariposa Australia) shall
not have any right of contribution, indemnification or right of advancement from
the Surviving Entity or Mariposa US with respect to any Loss claimed by an
Indemnified Party; provided, however, that any rights to which a director or
officer is otherwise entitled pursuant to the indemnification agreements
disclosed on Schedule 6.2(b) or any applicable insurance policy or Australian
Law shall not be affected by this Article VI.

 

6.3  Maximum Payments; Remedy.

 

(a)          Except as set forth in Section 6.3(b) hereof, the maximum amount an
Indemnified Party may recover from a Stockholder individually pursuant to the
indemnity set forth in Section 6.2 hereof for Losses shall be $100,000.

 

(b)          Notwithstanding anything to the contrary set forth in this
Agreement, in the event of Losses arising out of (i) the Specified
Representations, or (ii) any fraud, gross negligence or willful misconduct by
any Person (other than Mariposa US and its affiliates), gross negligence or
willful misconduct resulting in a breach or inaccuracy of any representation,
warranty or covenant contained in this Agreement, or any certificates or other
instruments delivered pursuant to this Agreement, each Stockholder shall be
liable for all such Losses, but in the case of (i) only up to the full amount of
the Acquisition Consideration received by such Stockholder, provided further
that nothing in this Agreement shall limit the liability of any Person
(including any Stockholder) for any such Losses if such Person perpetrated such
fraud, gross negligence or willful misconduct.

 

(c)          Notwithstanding anything to the contrary herein, the parties hereto
agree and acknowledge that any Indemnified Party may bring a claim for
indemnification for any Loss under this Article VI notwithstanding the fact that
such Indemnified Party had knowledge of the breach, event or circumstance giving
rise to such Loss prior to the Closing, except where Mariposa US has waived a
condition to Closing.

 

(d)          Notwithstanding anything to the contrary herein, nothing shall
prohibit Mariposa US from seeking and obtaining recourse against the
Stockholders, or any of them, in the event that Mariposa US issues more than the
Acquisition Consideration to which the Stockholders, or any of them, are
entitled pursuant to Article I of this Agreement.

 



-31-

 

 

Article VII

TERMINATION, AMENDMENT AND WAIVER

 

7.1  Termination.  Subject to Section 7.2 hereof, this Agreement may be
terminated and the Acquisition abandoned at any time prior to the Closing:

 

(a)          by mutual agreement of Mariposa Australia and Mariposa US;

 

(b)          by Mariposa US if the Stockholder Written Consents for each
Stockholder shall have not been obtained by Mariposa Australia and delivered to
Mariposa US within 24 hours after the execution and delivery of this Agreement
by Mariposa Australia;

 

(c)          by Mariposa US or Mariposa Australia if the Closing Date shall not
have occurred by June 22, 2015; provided, however, that the right to terminate
this Agreement under this Section 7.1(b) shall not be available to any party
whose action or failure to act has been a principal cause of or resulted in the
failure of the Acquisition to occur on or before such date and such action or
failure to act constitutes breach of this Agreement;

 

(d)          by Mariposa US if any Governmental Entity shall have enacted,
issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction, order or other legal restraint which is in
effect and which has the effect of making the Acquisition illegal;

 

(e)          by Mariposa US if there shall be any action taken, or any statute,
rule, regulation or order enacted, promulgated or issued or deemed applicable to
the Acquisition by any Governmental Entity, which would constitute an Action of
Divestiture;

 

(f)          by Mariposa US if it is not in material breach of its obligations
under this Agreement and there has been a breach of any representation,
warranty, covenant or agreement of Mariposa Australia contained in this
Agreement such that the conditions set forth in Section 5.2(a) or Section 5.2(b)
hereof would not be satisfied and such breach has not been cured within twenty
(20) calendar days after written notice thereof to Mariposa Australia; provided,
however, that no cure period shall be required for a breach which by its nature
cannot be cured; or

 

(g)          by Mariposa Australia if Mariposa Australia is not in material
breach of its obligations under this Agreement and there has been a breach of
any representation, warranty, covenant or agreement of Mariposa US contained in
this Agreement such that the conditions set forth in Section 5.3(a) or
Section 5.3(c) hereof would not be satisfied and such breach has not been cured
within twenty (20) calendar days after written notice thereof to Mariposa US;
provided, however, that no cure period shall be required for a breach which by
its nature cannot be cured.

 

7.2  Effect of Termination.  In the event of termination of this Agreement as
provided in Section 7.1 hereof, this Agreement shall forthwith become void and
there shall be no liability or obligation on the part of Mariposa US, Mariposa
Australia, or its respective officers, directors or Stockholders, if applicable;
provided, however, that each party hereto and each Person shall remain liable
for any breaches of this Agreement prior to its termination; and provided
further, however, that the provisions of Sections  4.3 and 4.4 hereof,
Article VIII hereof and this Section 7.2 shall remain in full force and effect
and survive any termination of this Agreement pursuant to the terms of this
Article VII. For purposes of clarity, nothing in Article VI shall limit the
liability of Mariposa Australia for any breach of any representation, warranty
or covenant contained in this Agreement or in any certificates or other
instruments delivered pursuant to this Agreement in the event of termination of
this Agreement.

 

-32-

 

 

7.3  Amendment. This Agreement may be amended by the parties hereto at any time
by execution of an instrument in writing signed on behalf of the party against
whom enforcement is sought.

 

7.4  Extension; Waiver. At any time prior to the Closing, Mariposa US, on the
one hand, and Mariposa Australia, on the other hand, may, to the extent legally
allowed, (i) extend the time for the performance of any of the obligations of
the other party hereto, (ii) waive any inaccuracies in the representations and
warranties made to such party contained herein or in any document delivered
pursuant hereto, and (iii) waive compliance with any of the covenants,
agreements or conditions for the benefit of such party contained herein. Any
agreement on the part of a party hereto to any such extension or waiver shall be
valid only if set forth in an instrument in writing signed on behalf of such
party.

 

Article VIII

GENERAL PROVISIONS

 

8.1  Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by commercial messenger or
courier service, or mailed by registered or certified mail (return receipt
requested) or sent via electronic mail (with acknowledgment of receipt) to the
parties at the following addresses; provided, however, that notices sent by mail
will not be deemed given until received:

 

(a)          if to Mariposa US to:

 

Mariposa Health, Inc.

6803, The Center

99 Queens Road, Central

Hong Kong

Attn: Curtis Riley, President

email: curtdallas@gmail.com

 

with a copy to:

 

Akerman LLP

750 Ninth Street, N.W., Suite 750

Washington, D.C. 20001

Attn: Ernest M. Stern, Esq.

email: ernest.stern@akerman.com

 

(b)          if to Mariposa Australia, to:

 

Mariposa Health Limited

Unit 6, 61 Avalon Parade

Avalon Beach NSW, 2107 Australia,

Attn: Dr. Phillip Comans

Managing Director and Executive Chairman

 

-33-

 

 

Email: pcomans@mariposahealth.com.au

 

with a copy to:

 

M+K Lawyers

Level 21

20 Bond Street

Sydney NSW 2000

Attn: Gavin Robertson, Principal

email: gavin.robertson@mk.com.au

 

The words “include,” “includes” and “including” when used herein shall be deemed
in each case to be followed by the words “without limitation.” The table of
contents and headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

 

8.2  Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

8.3  Entire Agreement; Assignment. This Agreement, the Exhibits hereto, the
Disclosure Schedule, the Nondisclosure Agreement and the documents and
instruments and other agreements among the parties hereto referenced herein:
(i) constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings both
written and oral, among the parties with respect to the subject matter hereof;
(ii) are not intended to confer upon any other person any rights or remedies
hereunder; and (iii) shall not be assigned by operation of law or otherwise,
except that Mariposa US may, upon two (2) Business Days’ prior written notice to
Mariposa Australia assign its rights and delegate its obligations hereunder to a
wholly-owned subsidiary as long as Mariposa US remains primarily liable for all
of Mariposa US’s obligations hereunder.

 

8.4  Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

 

8.5  Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy.
Other than as set forth above, the indemnification provisions of Article VI,
including Section 6.3, are the sole and exclusive remedy of a party hereto or
any other person entitled to indemnification hereunder with respect to any claim
made under this Agreement.

 

-34-

 

 

8.6  No Third Party Beneficiaries. This Agreement, the Exhibits and Schedules
hereto, the Disclosure Schedule, and the documents and instruments and other
agreements among the parties hereto referenced herein are not intended to, and
shall not, confer upon any other person any rights or remedies hereunder, nor
create any right, claim or remedy of any nature whatsoever, including, but not
limited to, any rights of employment for any specified period and/or any
employee benefits in favor of any Person, union, association, Continuing
Employee, Key Employee, Employer, other employee or former employee, contractor
or other entity, other than the parties hereto and their respective successors
and permitted assigns.

 

8.7  Governing Law; Exclusive Jurisdiction. This Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

 

8.8  Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefor, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

 

8.9  Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY AND ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

[Signature Page Follows]

 

-35-

 

 

IN WITNESS WHEREOF, Mariposa US and Mariposa Australia have caused this
Agreement to be signed, all as of the date first written above.

 

  MARIPOSA HEALTH, INC.       By:       Name: Curtis Riley     Title: President
      MARIPOSA HEALTH LIMITED       By:       Name: Dr. Phillip Comans    
Title:   Managing Director and Executive    Chairman

 

[Signature Page to Share Purchase Agreement]

 

 

 

 

Confidential



 

Schedule A

 

STOCKHOLDERS OF MARIPOSA AUSTRALIA

 

Name / Address  % Equity        .   0%        .   0%

 

 

 

 

Confidential

 

Schedule 2.13

 

LIENS

 

None

 

 

 

 

Confidential

 

Schedule 5.2(p)

 

FOREIGN QUALIFICATIONS

 

None.

 

 

 